Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.4 Page 1 of 111 |

4 Ton -
Judy Waldner lad wt
ty fivward uLic to suc ottentyr .
doe Ho Rd yar wal:

Hee
10

15

Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.5 Page 2 of 111

 

 

 

 

17TH
17°° CIRCUIT COURT
180 Ottawa Ave. N.W. , Grand Rapids, MI, and zip 49503
D-0 4250 -<%
Keith A. Goodwin Jurisdiction: Court of Record, under
Petitioner the rules of Common lls
Case no: PAUL JBeni NFELD
- Against - Magistrate: _
Kent County District Attorney VERIFIED SHOW CAUSE
Judge Paul L. Maloney
Respondent DENIAL OF JURISDICTION

 

STATE MICHIGAN )
) :ss?
KENT COUNTY)

I, Keith A. Goodwin, one of the People’ of Michigan, competent to defend myself in a
court of law, hereinafter petitioner, by special appearance’ for the purpose of testing the
sufficiency of the jurisdiction of the above said court’; Petitioner, hereby open’s a court
of record to move the above said court to a Court of Record® for cause and dismissal for
lack of personam jurisdiction in violation of petitioner’s right of due process in a Court
not of Record. Under federal Law, which is applicable to all states, the U.S. Supreme

 

1 “A Court of Record is a judicial tribunal having attributes and exercising functions independently of the person of the magistrate
designated generally to hold it, and proceeding according to the course of common law, its acts and proceedings being enrolled for a
perpetual memorial.” Jones v. Jones, 188 Mo.App. 220, 175 S.W. 227, 229; Ex parte Gladhill, 8 Metc. Mass., 171, per Shaw, C.J. See,
also, Ledwith v. Rosalsky, 244 N.Y. 406, 155 N.E. 688, 689.

2 An affidavit uncontested unrebutted unanswered stands as truth. - United States v. Kis, 658 F.2d 526, 536 (7th Cir. 1981); Cert. Denied,
50 U.S. L. W. 2169; S. Ct. March 22, 1982 1982.

3 PEOPLE: People are supreme, not the state. [Waring vs. the Mayor of Savanah, 60 Georgiaat 93]; The state cannot diminish rights of
the people. [Hertado v. California, 100 US 516]; Preamble to the US and NY Constitutions - We the people ... do ordain and establish this
Constitution...; ...at the Revolution, the sovereignty devolved on the people; and they are truly the sovereigns of the country, but they are
sovereigns without subjects...with none to govern but themselves... [CHISHOLM v. GEORGIA (US) 2 Dall 419, 454, 1 L Ed 440, 455, 2
DALL (1793) pp47 1-472]: The people of this State, as the successors of its former sovereign, are entitled to all the rights which formerly
belonged to the King by his prerogative. (Lansing v. Smith, 4 Wend. 9 (N.Y.) (1829), 21 Am. Dec. 89 10C Const. Law Sec. 298; 18 C
Em.Dom. Sec. 3, 228; 37 C Nav. Wat. Sec. 219; Nuls Sec. 167; 48 C Wharves Sec. 3, 7].

4 A Special Appearance is for the purpose of testing the sufficiency of service or the jurisdiction of the court; a general appearance is
made where the defendant waives defects of service and submits to the jurisdiction. - State v. Huller, 23 N.M. 306, 168 P. 528, 534, 1
A.L.R. 170.

5 “Trial court acts without jurisdiction when it acts without inherent or common law authority, ...” State v. Rodriguez, 725 A.2d 635, 125
Md. App 428, cert den 731 A.2d 971,354 Md. 573 (1999).

6 County, State, or Federal Court

PAGE 1 OF6
20

25

30

Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.6 Page 3 of 111

Court stated: “If a court is without authority, its judgments and orders are regarded as
nullities. They are not voidable, but simply void, and form no bar to a recovery sought,
even prior to a reversal in opposition to them. They constitute no justification and all
persons concerned in executing such judgments or sentences are considered, in law, as
trespassers.”

Respondents are to show-cause by what ‘constitutional’ authority the above said court
acts and why the attached violation(s) or charges against the petitioner should not be
dismissed for lack of personam jurisdiction.

In the United States, before any court can have authority to hear a case, the court must
have both in-personam and subject matter jurisdiction. Any court not a court of record®
has no authority to proceed without the consent of the persons involved. A court of record
is a superior court a court not of record is an inferior court. No judge or legislators can
alter that which the People ordained, to alter is high treason.

1) Respondents, having no agreement with petitioner, conspired? under color of law
in a “nisi prius’® de facto'! quasi’? court not of record proceeding in equity” and

 

7 Basso v. UPL, 495 F. 2d 906; Brook v. Yawkey, 200 F. 2d 633; Elliot v. Piersol, 1 Pet. 328, 340, 26 U.S. 328, 340 (1828).

8 COURTS OF RECORD and COURTS NOT OF RECORD - The former being those whose acts and judicial proceedings are enrolled,
or recorded, for a perpetual memory and testimony, and which have power to fine or imprison for contempt. Error lies to their judgments,
and they generally possess a seal. Courts not of record are those of inferior dignity, which have no power to fine or imprison, and in which
the proceedings are not enrolled or recorded. 3 BI. Comm. 24; 3 Steph. Comm. 383; The Thomas Fletcher, C.C.Ga., 24 F. 481; Ex parte
Thistleton, 52 Cal 225; Erwin v. U.S., D.C.Ga., 37 F. 488, 2 L.R.A. 229; Heininger v. Davis, 96 Ohio St. 205, 117 N.E. 229, 231.

918 USC 241: If two or more persons conspire to injure, oppress, threaten, or intimidate any person in any State, Territory, Commonwealth,
Possession, or District in the free exercise or enjoyment of any right or privilege secured to him by the Constitution or laws of the United
States, or because of his having so exercised the same; or If two or more persons go in disguise on the highway, or on the premises of
another, with intent to prevent or hinder his free exercise or enjoyment of any right or privilege so secured They shall be fined under this
title or imprisoned not more than ten years, or both; and if death results from the acts committed in violation of this section or if such acts
include kidnapping or an attempt to kidnap, aggravated sexual abuse or an attempt to commit aggravated sexual abuse, or an attempt to
kill, they shall be fined under this title or imprisoned for any term of years or for life, or both, or may be sentenced to death.

1° NISI PRIUS: is a Latin term (Bouvier's Law) Where courts bearing this name exist in the United States, they are instituted by statutory
provision.; Black's Sth “Prius” means “first.” “Nisi” means “unless.” A “nisi prius” procedure is a procedure to which a party FIRST agrees
UNLESS he objects.; Blacks 4th - A rule of procedure in courts is that if a party fails to object to something, then it means he agrees to it.
A nisi procedure is a procedure to which a person has failed to object A “nisi prius court” is a court which will proceed unless a party
objects. The agreement to proceed is obtained from the parties first.

11 DE FACTO: In fact, in deed, actually. This phrase is used to characterize an officer, a government, a past action, or a state of affairs
which must be accepted for all practical purposes, but is illegal or illegitimate. In this sense it is the contrary of de jure, which means
rightful, legitimate, just, or constitutional. Thus, an officer, king, or government de facto is one who is in actual possession of the office or
supreme power, but by usurpation, or without lawful title; while an officer, king, or governor de jure is one who has just claim and rightful
title to the office or power, but has never had plenary possession of it, or is not in actual possession. 4 BI.Comm. 77, 78. MacLeod v. United
States, 229 U.S. 416, 33 S.Ct. 955, 57 L.Ed. 1260; Wheatley v. Consolidated Lumber Co., 167 Cal. 441, 139 P. 1057, 1059.

12 QUASI: Lat. As if, almost as it were; analogous to. This term is used in legal phraseology to indicate that one subject resembles another,
with which it is compared, in certain characteristics, but that there are intrinsic and material differences between them. Bicknell v. ,Garrett,
1 Wash.2d 564, 96 P.2d 592, 595, 126 A.L.R. 258; Cannon v. Miller, 22 Wash.2d 227, 155 P.2d 500, 503, 507, 157 A.L.R. 530. Marker v.
State, 25 Ala.App. 91, 142 So. 105, 106. It is often prefixed to English words, implying mere appearance or want of reality. State v. Jeffrey,
188 Minn. 476, 247 N.W. 692, 693.

PAGE 2 OF 6
35

40

45

50

Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.7 Page 4 of 111

not at law;'? depriving" petitioner’s unalienable right'> of due process, secured by
the Bill of Rights, with the intent to proceed unlawfully carrying petitioner away
to jurisdictions unknown.

2) “Service of an appearance ticket on an accused does not confer personal or subject
matter jurisdiction upon a criminal court.”!°

3) “Trial court acts without jurisdiction when it acts without inherent or common law
authority.”!”

4) “Inferior courts are those whose jurisdiction is limited and special and whose
proceedings are not according to the course of the common law. Criminal courts
proceed according to statutory law. Jurisdiction and procedure is defined by statute.
Likewise, civil courts and admiralty courts proceed according to statutory law. Any
court proceeding according to statutory law is not a court of record (which only
proceeds according to common law); it is an inferior court.”!®

5) Respondents not being able to prove a claim and fiduciary authority over petitioner
necessary for a lawful seizure of body and/or property in a court of record
conspired and devise a plan under the color of law to bypass petitioner’s
unalienable right of “due process” in a court not of record in jurisdictions’
unknown.

6) Respondents are fraudulently denying petitioner’s unalienable right of due
process!” in a court of record proceeding according to Natural Law protected by
Amendments V and VII.

 

'3 AT LAW. [Bouvier's] This phrase is used to point out that a thing is to be done according to the course of the common law; it is
distinguished from a proceeding in equity., ALL CASES AT LAW. [Black's Law 4th] Within constitutional guaranty of jury trial, refers
to common law ac-tions as distinguished from causes in equity and certain other proceedings. Breimhorst v. Beck-man, 227 Minn. 409, 35
N.W.2d 719, 734. According to law; by, for, or in law; particularly in distinction from that which is done in or according to equity; or in
titles such as sergeant at law, barrister at law, attorney or counsellor at law. Hooker v. Nichols, 116 N.C. 157, 21 S.E. 208.

'4 18 USC 242 Whoever, under color of any law, statute, ordinance, regulation, or custom, willfully subjects any person in any State,
Territory, Commonwealth, Possession, or District to the deprivation of any rights, privileges, or immunities secured or protected by the
Constitution or laws of the United States, or to different punishments, pains, or penalties, on account of such person being an alien, or by
reason of his color, or race, than are prescribed for the punishment of citizens, shall be fined under this title or imprisoned not more than
one year, or both; and if bodily injury results from the acts committed in violation of this section or if such acts include the use, attempted
use, or threatened use of a dangerous weapon, explosives, or fire, shall be fined under this title or imprisoned not more than ten years, or
both; and if death results from the acts committed in violation of this section or if such acts include kidnapping or an attempt to kidnap,
aggravated sexual abuse, or an attempt to commit aggravated sexual abuse, or an attempt to kill, shall be fined under this title, or imprisoned
for any term of years or for life, or both, or may be sentenced to death.

15 42 USC 1983 Every person who, under color of any statute, ordinance, regulation, custom, or usage, of any State or Territory or the
District of Columbia, subjects, or causes to be subjected, any citizen of the United States or other person within the jurisdiction thereof to
the deprivation of any rights, privileges, or immunities secured by the Constitution and laws, shall be liable to the party injured in an action
at law, suit in equity, or other proper proceeding for redress,...

'6 People v. Giusti, 673 N.Y.S.2d 824, 176 Misc.2d 377 (1998) “No valid conviction can occur if the charging instrument is void.” State v.
Wilson, 6 S.W.3d 504 (1998)

" State v. Rodriguez, 725 A.2d 635, 125 Md.App 428, cert den 731 A.2d 971,354 Md. 573 (1999)

'8 Ex parte Watkins, 3 Pet., at 202-203. cited by SCHNECKLOTH v. BUSTAMONTE, 412 U.S. 218, 255 (1973).

19 “Law of the land,” “due course of law,” and “due process of law” are synonymous. People v. Skinner, Cal., 110 P.2d 41, 45; State v.

Rossi, 71 R.I. 284, 43 A.2d 323, 326; Direct Plumbing Supply Co. v. City of Dayton, 138 Ohio St. 540, 38 N.E.2d 70, 72, 137 A.L.R. 1058;
Stoner v. Higginson, 316 Pa. 481, 175 A. 527, 531.

PAGE 3 OF 6
55

60

65

70

7

Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.8 Page 5 of 111

7) American courts are vested by the People, “the author and source of law,’”®
through constitutions”! ordained by the People. Therefore, a court must first have
“constitutional authority” over an individual before it can proceed.

THE COMMON LAW PERMITS THE DESTRUCTION OF
THE ABATEMENT OF NUISANCES BY SUMMARY PROCEEDINGS

16 AMERICAN JURISPRUDENCE 2", SECTION 114: “As to the construction, with reference
to Common Law, an important cannon of construction is that constitutions must be
construed to reference to the Common Law. The Common Law, so permitted destruction
of the abatement of nuisances by summary proceedings and it was never supposed that a
constitutional provision was intended to interfere with this established principle and
although there is no common law of the United States in a sense of a national customary
law as distinguished from the common law of England, adopted in the several states. In
interpreting the Federal Constitution, recourse may still be had to the aid of the Common
Law of England. It has been said that without reference to the common law, the language
of the Federal Constitution could not be understood.”

COURT LACKS JURISDICTION

“No sanction can be imposed absent proof of jurisdiction.”** “No judicial process,
whatever form it may assume, can have any lawful authority outside of the limits of the
jurisdiction of the court or judge by whom it is issued; and an attempt to enforce it beyond
these boundaries is nothing less than lawless violence.”

No court has discretion to ignore its lack of jurisdiction.** “The law requires proof of
jurisdiction to appear on the record of the administrative agency and all administrative
proceedings.””° “A court cannot confer jurisdiction where none existed and cannot make
a void proceeding valid. It is clear and well established law that a void order can be
challenged in any court.”*° Therefore, “the burden shifts to the court to prove
jurisdiction”’ on the record, all jurisdiction facts related to the jurisdiction asserted.”°

 

0 “Sovereignty itself is, of course, not subject to law, for it is the author and source of law;” -- Yick Wo v. Hopkins, 118 US 356, 370.

2! That which is laid down, ordained, or established. Koenig v. Flynn, 258 N.Y. 292, 179 N. E. 705.

22 Stanard v. Olesen, 74 S. Ct.768.

23 Ableman v. Booth, 21 Howard 506 (1859)

24 “There is no discretion to ignore lack of jurisdiction.” Joyce v. U.S. 474 2D 215.

25 Hagans v. Lavine, 415 U. S. 533.

26 OLD WAYNE MUT. L. ASSOC. v. MCDONOUGH, 204 U. S. 8, 27 S. Ct. 236 (1907).

27 Rosemond v. Lambert, 469 F2d 416.

?8 Latana v. Hopper, 102 F. 2d 188; Chicago v. New York, 37 F Supp. 150; Main v. Thiboutot, 100 S. Ct. 2502 (1980); “A universal
principle as old as the law is that a proceedings of a court without jurisdiction are a nullity and its judgment therein without effect either
on person or property.” Norwood v. Renfield, 34 C 329; Ex parte Giambonini, 49 P. 732; “Jurisdiction is fundamental and a judgment

PAGE 4 OF 6
80

85

90

93

Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.9 “Pdge 6 of 111

“Where a court failed to observe safeguards, it amounts to denial of due process of law,
court is deprived of jurisdiction.”

In criminal cases, a court must have an indictment by an untainted (non-statutory) grand
jury, in other words, the permission by the People to proceed. Furthermore, “all” state
laws and constitutions are ultimately governed by the “Supremacy Clause” of the
Constitution for the United States of America as ordained by the People in Article VI,
clause 2, that defines the “Law of the Land.” And, since Constitutions must be construed
to reference the common law, summary proceedings*® would deny petitioner’s 7"
Amendment’s right’! of trial by jury and, thereby, would be repugnant rendering any such
decision null and void.

“Once challenged, jurisdiction cannot be ‘assumed’, it must be proved to exist.”??
“However late this objection has been made, or may be made in any cause, in an inferior
or appellate court of the United States, it must be considered and decided, before any
court can move one further step in the cause; as any movement is necessarily the exercise
of jurisdiction.”** “If any tribunal finds absence of proof of jurisdiction over person and
subject matter, the case must be dismissed.”*4

Finally jurisdiction cannot be decided by the court being challenged. This court must
dismiss this case for lack of personam jurisdiction immediately or make an argument for
jurisdiction in a court of record. Refusal by this court, not of record, to obey the law and
pursue a voidable decision will cause the petitioner to move this case into federal court
for cause in violation of petitioner’s right of due process for damages and dismissal.

 

rendered by a court that does not have jurisdiction to hear is void ab initio.” In Re Application of Wyatt, 300 P. 132; Re Cavitt, 118 P2d
846; “A court has no jurisdiction to determine its own jurisdiction, for a basic issue in any case before a tribunal is its power to act, anda
court must have the authority to decide that question in the first instance.” Rescue Army v. Municipal Court of Los Angeles, 171 P2d 8;
331 US 549, 91 L. ed. 1666, 67 S.Ct. 1409.

29 Merritt v. Hunter, C.A. Kansas 170 F2d 739.

3° Summary proceeding: Any proceeding by which a controversy is settled, case disposed of, or trial conducted, in a prompt and simple
Manner, without the aid of a jury, without presentment or indictment, or in other respects out of the regular course of the common law.
Sweet see Phillips v. Phillips, 8 N.J.L. 122.

3! Amendment VII /n suits at common law, where the value in controversy shall exceed twenty dollars, the right of trial by jury shall be
preserved, and no fact tried by a jury, shall be otherwise reexamined in any Court of the United States, than according to the rules of the
common law.

® Stuck v. Medical Examiners, 94 Ca2d 751.211 P2s 389.; Maine v. Thiboutot, 100 S. Ct. 250.; McNutt v. G.M., 56 S. Ct. 789,80 L. Ed.
1135.; Griffin v. Mathews, 310 Supp. 341, 423 F. 2d 272.; Basso v. U.P.L., 495 F 2d. 906.; Thomson v. Gaskiel, 62 S. Ct. 673, 83 L. Ed.
111.; and Albrecht v U.S., 273 U.S. 1,

33 Rhode Island v. Massachussetts, 37 U.S. 657, 718, 9L.Ed. 1233 (1838).

* Louisville R.R. v. Motley, 211 U.S. 149, 29 S. Ct. 42

PAGE 5 OF 6
*

100

105

110

115

Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.10 Page 7 of 111 |

WHEREFORE, petitioner denies this court personam jurisdiction and moves this court to
cease and desist with prejudice from all actions against petitioner and restore the petitioner
to their original state for lack of constitutional authority and personam jurisdiction.
Failure of the officers of this court to comply with the “Law of the Land” and their oath*®
to the Law will result in further action in federal court charging 18 USC §241 conspiracy
against Rights, 18 USC §242 deprivation of Rights, and restitution as required by
common law, and Fraud upon the court via judicial machinery.*’

 

SEAL
Dated PR
a %
In pro per
NOTARY
Michigan State, Kent County on this Sh tay of ju NE 2029 before me, the subscriber, personally appeared

Keith A. Goodwin to me known to be the living (wo)man described in and who executed the forgoing instrument and sworn
before me that (s)he executed the same as their free will act and deed.

 

ry Public of Michiga
Kent County

Expires re
Acting in the County of ot

 

 

35 US Constitution Article VE Clause 2: This Constitution, and the laws of the United States which shall be made in pursuance thereof;
and all treaties made, or which shall be made, under the authority of the United States, shall be the supreme law of the land; and the judges
in every state shall be bound thereby, anything in the Constitution or laws of any State to the contrary notwithstanding.

% US Constitution Article VI Clause 3: The Senators and Representatives before mentioned, and the members of the several state
legislatures, and all executive and judicial officers, both of the United States and of the several states, shall be bound by oath or affirmation,
to support this Constitution; but no religious test shall ever be required as a qualification to any office or public trust under the United
States.

37 Fraud upon the court: In Bulloch v. United States, 763 F.2d 1115, 1121 (10th Cir. 1985), the court stated “Fraud upon the court is
fraud which is directed to the judicial machinery itself and is not fraud between the parties or fraudulent documents, false statements or
perjury. ... It is where the court or a member is corrupted or influenced or influence is attempted or where the judge has not performed his
judicial function --- thus where the impartial functions of the court have been directly corrupted.”

PAGE 6 OF 6
ag

Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.11 Page 8 of 111

IN THE UNITED STATES DISTRICT COMMON LAW COURT OF RECORD
17 DISTRICT COURT OF KENT COUNTY OF
GRAND RAPIDS MICHIGAN

Keith A. Goodwin;

Claimant/Plaintiff.

 

Judge Paul L. Maloney’s;

Respondent/Defendant.

 

Gi wh

Case No: 2O — 04250 — Ch

) Nature of case: Tort Claim Petition
in Common Law,
Claim: Fraud, “Federal

) Subcontractor Rendered

) Incompetent” “Violating Public

) Oath of Office” Lying under Oath,

Perjury, Holding a Public Office

) while not being American Citizens,

) Presenting himself as “State

) Officials” while in fact operating as

“Officer” of a “Privately Owned

) Banks & Corporations”, Illegal

) Monopolizing, Violating Antitrust
Laws Holding an American public
office and pretending to serve public
interest while “Covertly” operating as
“Officers of “Foreign Banks &

Corporations having Fraudulent

Intent to Deceive the American
Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.12 Page 9 of 111

Public”, High Treason with intent to
over throw the American Government
18 U.S. Code § 2385. Advocating
overthrow of Government, Theft of
Property, Grand Larceny,
Deprivation of Private Property
without Due Process of Law,
Breach of Public Trust with
Fraudulent Intent to deceive, Ex
Parte Communications having
Corrupt Intent to Interfere with
Court Proceedings, Tampering with
Evidence”, “Delaying Response in a
Timely Manner” Denying due
Process, Duress and Coercion,
Usurpation, “Obstruction of
Justice”, Violation of the “Bill of
Exchange Act” RICO Conspiracy in
affiliation with Banks and
Corporations in “Mafia Gang”
activities, Extortion, Racketeering,
Illegal Alteration, Violation of
Swindle Laws, Civil Rights
e Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.13 Page 10 of 111

Violations, Financial Discrimination
against a Legally Registered Credit
Agreement Payoff Security
Instrument and Release of Debt Lien
Security Contract Property Default and
Breach; Fraud; RICO; Financial
Discrimination; and Speedy Trial by

Jury inviolate Requested.

COMMON LAW COURT OF RECORD TORT CLAIM
PETITION AND __REQUEST FOR A SPEEDY TRIAL BY JURY
INVIOLATE

Opening Statement: Greetings to this common law court of record, to
the judges presiding over this case. To Judge Maloney, in continuation
of our conversation concerning my objection to Magistrate Greens
recommendation to dismiss Case No. 1:19-cv-859, every time I must
read your ruling I find it puzzling as to how you came to such a
conclusion, seeing you have no Person am jurisdiction to dismiss,
summary judgement or throw the case out. As a reminder, I did

recommend that you “Do the Right Thing and Judge Righteously”.
Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.14 Page 11 of 111

This is “Common Law”, and because it is common law Case No. 1:19-
| cv-859 is still a live ball and the ball is in my court.(No Pun Intended)
I have made it very clear throughout the case, that this is a “Common
Law Court of Record”. I would ask this court of record to put a stop to
this judicial game of “Catch Me if You Can, but I don’t Think you
Can” being played against me. When exercising my constitutional |
rights, I expect a “Real” presiding judge, not someone acting under
“Color of Law”, stealing my money and property. I pray that this will
not happen in this court of record as it did in working with Judge
Maloney. I intend to show and make this court of record explicitly,
individually, personally, and undeniably aware of criminal acts, mis-
administration and malfeasance committed and directed by Corporate
Officer Judge Maloney, functioning in blatant Breach of Trust and
Conflict of Interest while fraudulently concluding a judgement in a

court he did not have jurisdiction to proceed in.
2 Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.15 Page 12 of 111

INTRODUCTION TO CLAIM

The Claimant believes that this is a “Common Law Court of Record
and request of a speedy trial by jury shall be preserved; 5" & 7a
Amendment. Court Case No. 1:19-cv-859 was presented before
Common Law Court of Record by the Claimant with the request of a
speedy trial by jury shall be preserved; 5h & 7" Amendment. The
Respondent has committed fraud in factum upon this “Common Law
Court of Record”. Respondents, having no agreement with Claimant,
conspired9 under color of law ina “nisi prius10 de factol 1 quasil2 court
“Not of Record” when it was made clear the claimant filed under a
“Common Law Court of Record”. The judge by proceeding in equity”
and not at law;13 deprived14 the Claimant of unalienable rights15 of
due process, secured by the Bill of Rights, and continued unlawfully

carrying the Claimant away to jurisdictions unknown.

1. Seeing this was a “Nisi Prius Court “Not” of Record the
respondent mislead the Claimant to believe he was before
“American Public Officials or State Officers” not “Officers of
Foreign Banks & Corporations”. Judge Maloney a member of the
“Bar Association” which by definition: “Citizens of the Inner City
of London City State and foreigners on American soil” presided
over Case No. 1:19-cv-859 perpetrating a “Sworn with an Oath”

public office “Pretending” to serve the claimants common law

5
‘ Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.16 Page 13 of 111

interest but did not come into compliance and live within the
limitations or have jurisdiction of his actual Office/OFFICE. The
Respondent not being able to disprove the claim brought against
the banks he covertly represents, conspired and devised a plan
under color of law to bypass petitioner’s unalienable right of “due
process” using a court “Not” of record wielding jurisdictions’ he

did not have.

2. The Respondent is employed by the Federal Reserve dba United
States of America, Inc. and/or IMF dba UNITED STATES INC.
Both entities are foreign banks and corporations that are currently
in bankruptcy and must vacate the United States for 90 days
during liquidation. According to the Constitution “When any
federal subcontractor is rendered incompetent for any reason
including Bankruptcy the powers delegated to them via the
Constitutions return to the delegator by operation of Law”.
Judge Maloney because of his foreign citizen status and through
his employment by the Federal Reserve and/or IMF has been
“RENDERED INCOMPETENT” and rightfully so. (EXHIBIT

“A”. Affidavit of Fact and Truth)
2

Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.17 Page 14 of 111 |

3. The respondent committed Fraud in factum against the claimant

by not disclosing the true nature of his judicial office being an
officer and employee of foreign banks and acting under color of
law ina “Common Law Court of Record”. The claimant filed
Case No. 1:19-cv-859 against Flagstar Bank which is a subsidiary

of the Federal Reserve and/or IMF which the respondent is

‘employed and covertly represents. The Respondent not having

jurisdiction, proceeded with the case disguising himself under
color of law, threw the claim out of common law court ( Which in
a Common Law Court of Record, a Judge Cannot Do!) and
ultimately stole the claimants money and property by violating
jurisdiction and proceeded to trespass, denying the right to a trial
by jury. Suits in common law, the right of trial by jury “Shall

Be Preserved”. Fifth and Seventh Amendment.
a

Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.18 Page 15 of 111

BACKGROUND
To this court of record, the Lawsuit was filed against Flagstar bank
concerning the payoff of a home using legal tender. Flagstar Bank
accepted the security instrument, maintained it for a few days, then
refused to act as the middleman in the process of financial exchange.
The Respondent not having jurisdiction acting under color of law,
denied the Claimant his due process in court throwing the case out in
favor of his affiliate Flagstar Bank. Through this conflict of interest, the
respondent who acted under color of law has stolen money because the
sale of the house was imminent, defrauded the Claimant of his private
property, and extorted money under armed force because the
Claimant must continue to make payments on a fraudulent debt after the
debt has been legally satisfied. No person shall be deprived of life,
liberty, or property, without due process of law; nor shall private
property be taken for public use, without just compensation;
Amendment V. Suits in common law, the right of trial by jury shall

be preserved; Fifth and Seventh Amendment
Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.19 Page 16 of 111

Flagstar being a subsidiary of the IMF and/or Federal Reserve broke the
law by refusing legal tender. The respondent being an officer of these
foreign banks & corporations is obligated to act on “Their” behalf
protecting “Their” financial interest. The Claimant is in the banking
business and is a “Legally Registered Private Banker” as required by
law (EXIBIT C) He is in good standing as a member of the Private
Banker National Banking Association. Through his legal registration as
a Private Banker the Claimant presented a “Legally Processed Credit
Agreement Payoff Security Instrument” (EXIBIT B) which is
Required by Law to be Accepted as Legal Tender of payments of all
debts both public and private by Banks, financial institutions, IRS, and
“ALL” Government entities, which means the “Courts” must
recognize CAP Securities as legal tender. The Respondent illegally
disrespected and refused to recognize the said lien Credit Agreement
Payoff Security and discredited the Claimant as a “Legally Registered
Private Banker”. The Respondent allowed legal threats and coercion to
intimidate & eliminate the “Competition/Private Bankers” on behalf of

the banking monopoly he is paid to protect, (EXIBIT G) violating
, Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelID.20 Page 17 of 111

Antitrust Laws, R.I.C.O. Intimidation and Coercion Laws. Even
Flagstar Bank acknowledged the claimants banking credentials and the

validity of the CAP Security Instrument.

“The Instrument has a Certified Negotiable Security Number, it has been bopped with a

Federal Postal Date Stamp, itis a U.C.C. Commercially Registered Security Instrument
with Registration number, it has a “Signature Guaranteed Green Medallion Stamp”

_ and most importantly a “Medallion Signature Verification Securitized Transfer Stamp”.

It is a “Legally Recognized Negotiable Instrument” and beautifully crafied.”

The Medallion Signature Verification Security Transfer Stamp falls
under U.C.C. Article 8 - Securities, part 3. TRANSFER. The
Securities Transfer Agents Medallion Program (STAMP) is a
signature guarantee program for negotiable security instruments that are
United States and Canada currency, and

endorsed by the Securities Transfer Association (STA) and
Recognized by the securities industry, banks, “Courts” and financial
participants in the United States and Canada. Any Negotiable

Promissory Note or International Promissory Note Security Instrument

10
Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelID.21 Page 18 of 111

is legal tender, money, and U.S. currency under U.C.C., National, State,
and International laws and qualifies for the Medallion Stamp as proof
of Makers Signature and a Security Instrument. Public Law 73-10,
Chapter 48 Statute 112 obligates the U.S. Government to pay all
debts, principal and Interest, incurred by the American People” —
Clearly this Security Instrument was legally processed according to U.S.
banking standards, yet the judge refused to acknowledge U.S. Currency

and denied the reality of legal tender.

The cespondent with no jurisdiction, acting in conflict of interest as
“Corporate Officer” and employee of this privately owned and
operated for-profit bank/corporation dba United States of America Inc.
and/or UNITED STATES, INC.— at the same time claimed to be
“State Officer” of the Clamant aka the American People. This has led
to the unauthorized hypothecation of debt against the American
Peoples private assets, identity theft, fiduciary malfeasance, fraud,
extortion under armed force, and Breach of Trust usurpation which

is what has taken place in Judge Maloney’s court against the Claimant.

11
a

Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.22 Page T9 of 111 |

Because the respondent works on behalf of the Federal Reserve/IMF
dba the United States of America Inc. and/or UNITED STATES, INC.
and their subsidiary banks, he is responsible in meeting the contractual
and fiduciary obligations owed to the Claimant (particularly during
liquidation). This court of record is being made explicitly,
individually, personally, and undeniably aware of criminal acts of
misadministration and malfeasance being committed and directed by
Federal Reserve, IMF Corporate Officer Judge Maloney, functioning
in blatant Breach of Trust and Conflict of Interest, lacking in subject

matter and jurisdiction.

The respondent has committed Fraud in lacking in subject matter and
jurisdiction depriving the Claimant of a Legal Right to Speedy Trial by
Jury According to the 5" and 7 Amendment and violation of the
Claimants Inalienable Rights by presenting himself as a State Officer to
the American people when in fact he is not. This deceptive act of fraud
and high treason has caused the Claimant loss of property, time,

money and defamation of character and good business name by the

12
Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.23 Page 20 of 111

judge’s lack of subject matter and jurisdiction, yet proceeded on
with this charade under color of law in a “Common Law Court of
Record” with fraudulent intent to deceive. 'Federal Court’, is a
‘Court Of Record’; 25 C.J. Vol., Federal Court § 344, pg. 9741; Ina
‘court of record’, the Magistrate, Judge and Attorneys are
independent of the tribunal. Black’s Law Dictionary, 4th Ed. pg.
10141, A ‘court of record’: acts in accordance with common law.
Black’s Law Dictionary, 4th Ed. pg. 10141; and Suits in common
law, the right of trial by jury shall be preserved; Fifth and Seventh

Amendment.

STATEMENT OF TORT CLAIM PETITION FACTS
I, Keith A. Goodwin, Claimant/Petitioner, with first-hand knowledge
as a harmed and injured victim and competent witness claims and
requests a speedy Trial By Jury Inviolate, pursuant to the 5 and 6"
Amendments; To this Judge Paul L. Maloney, please be informed that
you do not represent me and that I am not your employee. I am in fact

your employer and benefactor and am a Beneficiary of the United States

13
Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.24 Page 21 of 111

Trust which you are “Supposed” to be administering as Trustee in “My”
behalf, not on behalf of Foreign Banks and Corporations; also be
informed that KEITH ALEXANDER GOODWIN and KEITH A.
GOODWIN and all other franchises created or thought to be created and
operated under these names owe their allegiance to the land of
Michigan, are of age, and as a “State Citizen” and “Legally Registered
Private Banker” are voluntarily expatriated from any allegiance,
obligation, or association with the corporation doing business as the
UNITED STATES and equally expatriated from any allegiance,
obligation, or association with the corporation doing business as THE
UNITED STATES OF AMERICA.

The prime directive ordained by the American People planned for their
government was to:

(1) form a more perfect union

(2) establish justice

(3) insure domestic tranquility

(4) provide for the common defense

(5) promote the general welfare, and

14
Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.25— Page 22 of 111 |

(6) secure the blessings of liberty to ourselves and our posterity.

The subsequent violent felony acts of war by the Respondent
(Employee) against the aforesaid prime directive:

(1) debilitates the union of the American People,

(2) establishes injustice,

(3) undermines domestic tranquility,

(4) renders the People vulnerable to foreign and domestic crimes and
enemies, such as Flagstar Bank which is a foreign corporation currently
in liquidation.

(5) destabilizes the general welfare, and

(6) annihilates the blessings of liberty to ourselves and our posterity.
Common-sense can only conclude that there are forces within our
employee’s (the judicial system) conspiring war and subterfuge against
the American People by denying the very republic form of government
that they took an oath to protect and defend against all enemies domestic
and “Foreign”. Thereby it is the duty of all oath-takers to obey and
defend the Constitution, by simply obeying the law of the land and

acknowledging the unalienable right of the People.

15
2

Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.26 Page 23 of 111

e My employee/public servant (Respondent) has exposed We the

People to all the dangers of invasion from without, and subversion
from within

My employee/public servant (Respondent) has transformed his
office as judge into a chancellor dependent upon the will of the
BAR Guild alone, a society of mercenary economic corporate hit
men-Esquires, resolute on destroying common law, which is the
foundation of America;

My employee/public servant (Respondent) has joined with foreign
bankers to subject the Claimant aka American People to a
jurisdiction foreign to his Constitution, and unacknowledged our
laws; giving assent to foreign banks & corporations coup against
our private property and land.

My employee/public servant (Respondent) has deprived the
Claimant aka American People of the benefits of honest Trial by

Jury;

16
2

Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.27 Page 24 of 111

My employee/public servant (Respondent) has deprived us of the
benefits of unrigged Grand Juries & lawsuits;

My employee/public servant (Respondent) has transported us into
chancery courts to be tried for pretended offences;

My employee/public servant (Respondent) has arrogantly
disregarded our Bill of Rights, abolishing our most valuable laws,
fundamentally altering the Peoples form of government, without
consent;

My employee/public servant (Respondent) has waged War against
me the Claimant;

My employee/public servant (Respondent) has plundered my
business and destroyed the lives of American people;

My employee/public servant (Respondent) has engaged in
Racketeering and extortion through our courts;

My employee/public servant (Respondent) has held mock trials in
courts not of record and thereby unlawfully and financially

fleecing the Claimant aka American People, denying due process.

17
a

Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.28 * Page 25 of 111

My employee/public servant (Respondent) has stolen the Claimant
aka American People’s homes in rem and fraud assisting bankers
in double-dipping;

My employee/public servant (Respondent) has turned our common
law courts into chancery courts of injustice;

My employee/public servant (Respondent) has put the Claimant
aka American People in debtors prison;

My employee/public servant (Respondent) has transformed the
unalienable rights of the Claimant into a crime, violating at every
stage our Bill of Prohibitions, serving the BAR which is a foreign
corporation and not the American People:

My employee/public servant (Respondent) has deprived the
Claimant of life, liberty, or property, without due process of law,
my servant has seized private property under rem and caprice;

My employee/public servant (Respondent) has denied assistance of

counsel unless they were BAR co-conspirators of the court to

18
>

Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelID.29 Page 26 of 111

stealthily deprive People of knowing their unalienable rights that
they are violating;

e My employee/servant (Respondent) has (Against Amendment VII)
denied suits at common law, our servants have denied trial by jury,
our servants have denied the Claimant aka American Peoples
heritage, which is “Common Law”;

e Against Amendment X, my employee/public servant (Respondent)
has corrupted government at every level and have turned
sovereignty of the People into a crime.

At every stage of the lawsuit the Claimant serine for a speedy trial by
jury in a “Common Law Court of Record”. The Claimants repeated
request has been answered only by repeated injury. The Respondent
whose character is thus marked by every act which may define a Tyrant,
is unfit to be steward of a free People/Claimant; therefore the Claimant
aka American People command you to repent and obey the law of the
land or face the wrath of We the People. Which unfortunately is what we
see happening in our land today because of judges like Paul L. Maloney.

Ignoring “ALL” my complaints against the magistrate’s and discrediting

19
2

Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.30 Page 27 of 111

“ALL” my credentials and throwing the case out in favor of the bank
“KNOWING” they had broken the law WAS WRONG! We the People

are not taking it anymore! (EXIBIT E)
In the Objection to Magistrates Report (EXIBIT E) I argued:

e The issue of an Ex Parte communication was raised. The
Respondent said the Claimant showed no evidence of this meeting
taking place. The respondent never asked or gave the Claimant a
chance to produce any evidence of this meeting and quickly
through the case out of court. Then went further to say “I conceded
that I don’t know what they talked about.” As a State citizen and
living man on dry ground in Propria Persona “I DO NOT HAVE
TO KNOW WHAT THEY TALKED ABOUT”! Maybe this kind
of Ex Parte nonsense goes on in a Nisi Prius, quasi, de facto court
“Not” of record but in a common law court “OF” record the only
Officials that are to be sequestered at “Any Time” under “Any

Circumstances” is the Jury, for which you “Lacking Jurisdiction”

20
Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.31 Page 28 of 111

“Acting” under “Color of Law” denied me the right to a speedy
trial by.

Using irrelevant and unrelated court cases being argued against the
Claimant, because the magistrate wasn’t able to build a case to
justify his recommendation to throw the case out. ”*(EXIBIT E pg.
4 & 7) 1 challenged Jurisdiction of the Magistrate to recommend
anything at all, because of his acting outside of common law
(EXIBIT E pg. 4). The Respondent should have acknowledged the
cases used against the Claimant were irrelevant to common law,
security instruments and/or banking. So not only does the
Respondent lack jurisdiction he also lacks good judgement.

The magistrate took two months to answer to this case. When he
did answer he used a preformatted software he probably
downloaded from some obscure site called “Legal Arguments are
Us” or something. I wrote in EXIBIT E pg.7 “He took all that
time pretending to review this case and got it done ironically
enough “The Day Before Christmas Eve During the Holidays”.

This entire report may have been put together in less than an hour.”

21
Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelID.32 Page 29 of 111

(EXIBIT E pg. 7) William E Gladstone, famously said ‘justice
delayed is justice denied’. The Claimant requested a “Speedy”
trial by “Jury” throughout this entire lawsuit, but because of fraud
didn’t get either one.

The magistrate attempted to present the Claimant before the court
of record as “Pro Se in Forma Pauperis”. The Claimant
vehemently and proudly proclaimed “I am a living man on dry
ground, on dry soil in Michigan the Republic standing before the
court of record in “Propria Persona”. (EXIBIT E pg. 4) This
was indeed a “Common Law Court of Record”.

The Respondent continued to persist the Claimant drafted his
security instrument up himself. NO -THE - CLAIMANT - DID -
NOT. This is a “Legally Registered CAP Security Instrument”
drawn up by ; BANK! The medallion signature verification
securitized transfer stamp on the instrument has the name of the
bank/maker on it. If you read it, you will see it is not the
Claimant’s name written on the stamp. Flagstar Bank never argued

the validity of the instrument, in fact they never argued anything at

22
Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.33 Page 30 of 111

e all, they just didn’t want to take it, and the judge said ok you don’t

have to. If you read carefully it was the Respondent that created an
argument on behalf of the bank for dismissal, none of which holds
any weight. The CAP Security is real and is Legal U.S. tender
good for payments of all debts both public and private, and is
required by law to be “accepted” by Banks and “ALL”
Government entities, which means Courts and Judges as well”.
The argument the bank presented was “We do not hold the note”
which is not a legal argument because banks don’t hold notes
anyway! Being a Private Banker the Claimant understands how
banking works both under “Common Law” and “Corporate Law”.
The Claimant presented a detailed ai very easy to understand as to
how corporate banks operate and clarified how “We do not hold
the note” is of “No Legal Standing”. Please read (EXIBIT F).
The truth is, the Claimant won the case before it went to trial,

“Which is why they had to keep it from ever going to trial”.

23
Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.34 Page 31 of 111

The Respondent has impersonated a State Officer and has illegally
executed the office of a Federal Judge; with positive and verifiable proof
(being rendered “Incompetent” through the bankruptcy filing of the IMF
and Federal Reserve) denouncing his American Citizenship pledging
allegiance to the crown as an attorney which is foreign by definition and
“Violating an Oath to Public Office and Service”. The Respondent who
has been “Rendered Incompetent by Bankruptcy” has illegally ruled that
the Claimant who is a “Living man on dry soil on dry land on dry
ground in Michigan the Republic a State Citizen and Legally Registered
Private Banker under Common Law” is not worthy to be heard in his
“Yery Own” Common Law Court of Record.(How Ridiculous Does that
Sound) In “Facts” as to how common law works, under common law
the Judge is “Forbidden” to act independent of the jury deciding the fate
of the Claimant and/or Respondent. The verdict to dismiss is “Null &
Void” because under “Common Law” the decision is for a “Jury” as a
“Finder of Facts” to decide, not the Judge. The Claimant who has
Reserved all Rights at All Times and has Waived None entered a

“Motion to Vacate Final Ruling” based on the premises the judge ruled

24
Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.35 Page 32 of 111

“Unconstitutionally” because a ‘court of record’: acts in accordance
with “Common Law” (Not Equity). Black’s Law Dictionary, 4th Ed.
pg. 10141; and Suits in common law, the right of trial by jury shall be
preserved; Fifth and Seventh Amendment. Therefore, anything that is
“Unconstitutional” in a common law court of record is “Null and

Void”.

Through the respondents unauthorized actions proceeding without
authority he has committed High Treason, High Felony Fraud, Grand
Theft and Larceny of the claimants property, money and credit by
Proceeding in court with Lack of Jurisdiction and acting under
color of law, Extortion under armed force, Violating Public Oath of
Office, Impersonating a Judge under color of law, Lying Under Oath,
Breach of Public Trust with Fraudulent Intent to Deceive, Ex parte
Communications, Obstruction of Justice, Tampering with Evidence,
Malfeasance, Holding an American public office and pretending to serve
public interest while “Secretly” operating as “Officers” of “Foreign

Banks & Corporations”, This deceptive act of fraud and high treason

25
Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.36 Page 33 of 111

has caused the Claimant loss of property, time, money and defamation
of character and has brought ill on the claimants good business name.
4th Amendment and 5° Amendment of speedy Trial by Jury inviolate.
'Federal Court’, is a 'Court Of Record’; 25 C.J. Vol., Federal Court

§ 344, pg. 9741; In a ‘court of record '

FIRST CAUSE OF ACTION
BREACH OF PUBLIC TRUST WITH FRAUDULANT
INTENT TO DECIEVE

The Claimant believes this is a Common Law Court of Record and
states that the controversy began when the Claimant filed a lawsuit
with the court having trust and public confidence in the integrity of the
court’s presiding judges. This foreign officer was “Pretending” to
serve the American public interest, fraudulently holding a “Public
Office” while simultaneously acting as agent of foreign banks and
corporations. (a) Whoever, being a public official, is or acts as an
agent of a foreign principal required to register under the Foreign

Agents Registration Act of 1938 in connection with the

26
Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.37 Page 34 of 111

representation of a foreign entity, 18 U.S. Code § 219. Officers and
employees acting as agents of foreign principalsThe identity or nature
of the Judges Office was never disclosed nor discussed and was
concealed from the Claimant aka the American Public who was suing
the very banks the Judge covertly represented. This is a major
“Conflict of Interest” with obvious ‘Fraudulent Intent to Deceive”. By
the judge having this affiliation, it automatically placed the claimant at
a disadvantage not having any possibility of an honest trial. The
Respondent has Implemented judicial misconduct intending all along
to rule against the claimant in favor of corporations and banks he is
secretly affiliated with.
SECOND CAUSE OF ACTION

FRAUD INFACTUM UPON THE COURT OF RECORD
Claimant believes that this is a “Common Law Court of Record” and states
the fraud in factum occurred with the respondents “Public Oath of
Office” when the respondent became (as was supposed) a public
servant to the American people upholding the integrity of a federal

judge in Grand rapids MI and the West Michigan District. The

27
Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.38 Page 35 of 111

Respondent swore with an oath, Committing Perjury, misleading the
Claimant aka the American public by not disclosing his true identity as
a foreign officer of a privately owned and operated foreign
bank/corporation. The Claimant aka American people have the
absolute right to null and void the court’s ruling seeing the identity and
nature of the judge was not fully disclosed. All payments, assets,
distributions and “Court Rulings” exercised by the respondent are
subject to be disregarded and returned to the claimant with interest
plus monetary damages be given to the injured person/claimant. The
claimant aka American People are not obligated to recognize “Any”
court ruling obtained under conditions of fraud. Such a contract or
ruling is null and void, as if it never existed at all. The Judge iS
culpable for his failure to disclose his second job moonlighting as an
agent of foreign banks and corporations, ruling in Court against the
claimant committing Theft, and Grand Larceny of Claimants
Property, Intentionally Deflating the Value of his CAP Securities
which is U.S. Legal Tender under U.C.C., National, State, and

International Laws and discrediting the Claimants credentials as a

28
Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.39 Page 36 of 111

Private Banker attempting to “Eliminate” the Banking Competition
for the IMF and Federal Reserve Monopolies whom the judge
“Secretly” works for Violating Antitrust Laws which all falls under
the heading of Fraud and Racketeering with fraudulent intentions to
deceive, forgery, and RICO Conspiracy upon this Common Law

Court of Record. He is caught red handed committing Fraud in factum
as a “Federal Subcontractor being Rendered Incompetent”
“Violating Public Oath of Office” Lying under Oath committing
Perjury, Holding an American public office and pretending to serve
public interest while “Covertly” operating as “Officer of “Foreign
Banks & Corporations having Fraudulent Intent to Deceive the
American Public”, committing High Treason with Intent to
Overthrow the American Government by Theft of their Money and
Property for a Foreign Corporation and Deflating the Value of U.S.
Legal Tender/CAP Security’s 18 U.S. Code § 2385. Advocating

overthrow of Government.

29
Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.40 Page 37 of 111

THIRD CAUSE OF ACTION

RICO CONSPIRACY, RACKETEERING AND EX PARTE
COMMUNICATION

The Claimant Believes that this is a “Common Law Court of Record”
and states that possible RICO Conspiracy and Racketeering began with
Flagstar being a subsidiary of the IMF and/or Federal Reserve broke the
law by refusing legal tender. Judge Maloney having this inappropriate
link to these foreign banks & corporations has an obligation to act on
their behalf protecting their financial interest. It has an Al Capone type
flare with the judge being the muscle behind this possible illegal racket

under the guise of “State Official”.

The Claimant is in the banking business and is a “Legally Registered
Private Banker” as required by law (EXIBIT C) Through his legal
registration as a Private Banker the Claimant presented a “Legally
Processed Credit Agreement Payoff Security Instrument” (EXIBIT B)

which is Required by Law to be Accepted as Legal Tender of

payments of all debts both public and private by Banks, financial

institutions, IRS, and “ALL” Government entities, which means the

30
Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.41 Bage 38 of 111 |

“Courts” must recognize CAP Securities as legal tender. The
Respondent illegally disrespected and refused to recognize the said lien
Credit Agreement Payoff Security and disregarded the legal instrument.
Seeing the Respondent appears to be the power behind a potential
illegal operation, he strong armed the claimant by allowing threats and
coercion to intimidate and eliminate the “Competition/Private
Bankers” (EXIBIT G) from the banking monopoly he is paid to
protect, violating Antitrust Laws, Intimidation and Coercion Laws.
Through the IMF and Federal Reserve’s bankruptcy filing, this has
pulled back the curtains and the respondent has been caught “Red
Handed” committing Fraud in factum because through this event of
bankruptcy, the respondent’s true identity has been revealed as a Federal
“Sub” Contractor being rendered “Incompetent” and an “Officer of

Foreign Banks” It all makes sense.

31
Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.42 Page 39 of 111

FORTH & FINAL CAUSE OF ACTION
AND LACK OF SUBJECT MATTER AND JURISDICTION
ACTING UNDER COLOR OF LAW

The Respondent “acting” in capacity of a federal judge has deprived the
Claimant of his right to a speedy trial by jury outside “Jurisdiction”
“Acting” under “Color of Law” and “Intentionally” violated the rights
of the Claimant on behalf of the foreign banks he covertly represents.
According to Constitutional Law when this happens, they are not judge
“at all” and then become personally liable for the damage they cause. A
judge is a Bard Attorney which is foreign by definition: “Citizens of the
Inner City of London City State and foreigners on American soil”. The
magistrate attempted to present me the claimant as before the court
“Per Se” filing my claim “Informa Pauperis’(EXIBIT E pg.4) I
vehemently and proudly proclaimed that I am a living man on dry
ground, on dry soil in Michigan the Republic standing before the court
of record in “Propria Persona”. This was indeed a “Common Law
Court of Record” and the respondent did not come into compliance or

jurisdiction of their actual Office/OFFICE when he illegally threw the

32
Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.43 Page 40 of 111

case out of court. Seeing this was a “Common Law Court of Record” it
was not his subject matter or jurisdiction to do so. Judges “Are Not”
immune from civil rights violations, U.S 42 1983. This law is put in
place against a judge who is a “State Actor” that violates rights in
federal courts. This law trumps any law and wipes out “Immunity”

when rights are violated because the judge is “acting under color of law”

42 U.S. Code § 1983. Civil action for deprivation of rights.

“No judicial process, whatever form it may assume, can have any
lawful authority outside of the limits of the jurisdiction of the court or
judge by whom it is issued; and an attempt to enforce it beyond these

boundaries is nothing less than lawless violence.” “A judge must be
acting within his jurisdiction as to subject matter and person, to be

entitled to immunity from civil action for his acts.”

RELEIF REQUESTED

I, Keith Goodwin, Claimant, in this Common Law Court of Record
comes with first-hand knowledge as a harmed and Injured Victim who is
a competent witness claims and requires compensation as invoiced for
lack of subject matter and jurisdiction, with the granting of my
Mortgage, which consists of both the Note and Mortgage Lien Security
Contract Property, be Satisfied, Released, Discharged, and Cancelled
With Prejudice for lack of jurisdiction, no legal standing, through

33
Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.44 Page 41 of 111

Respondents’ intentional Criminal Fraud, RICO Conspiracy that has
been committed against me. These crimes committed against me consist
of Theft, and Grand Larceny of my Property, Deprivation of my
Private Property without Due Process of Law, Breach of Trust with
Fraudulent Intent to Deceive, Ex Parte Communications having
Corrupt Intent to Interfere with Court Proceedings, Tampering with
Evidence”, Discrediting my credentials as a Private Banker in an
attempt to eliminate the competition for the IMF & Federal Reserve
monopoly thereby, Violating Antitrust Laws, Intimidation and
Coercion Laws, Lying Under Oath, “Covertly” operating as “Officer
of “Foreign Banks & Corporations having Fraudulent Intent to
Deceive the American Public aka me”, Lack of Subject Matter and
Jurisdiction, Acting under color of law Violation of the “Bill of
Exchange Act” RICO Conspiracy in affiliation with Banks and
Corporations in “Mafia Gang” like activities, Extortion Under
Armed Force for the Claimant is forced to continue to make payments
after the debt has been “legally satisfied”, Racketeering, Illegal
Alteration, Violation of Swindle Laws, Financial Discrimination against
a Legally Registered Credit Agreement Payoff Security Instrument
and Release of Debt Lien Security Contract Property: See attached
INVOICED BILL (EXHIBIT “T’)

I, Keith A. Goodwin, non-Attorney and Claimant/Plaintiff, with first-
hand knowledge as a harmed and Injured Criminal Fraud Victim,
competent first hand witness with Facts claims and say here, and will
verify the facts in open court of record that all herein be true. All offers are
accepted for honor pursuant to 40 Stat 411, Section 7(e) and 50 USC

§4305 (b) (2).

I agree to provide the Clerk’s Office with any changes to my address
where case-related papers may be served. I understand that my failure to

34
Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.45 Page 42 of 111

keep current address on file with the Clerk’s Office may result in the
dismissal of my case.

Sincerely,

By: _<
Date: fine LE7ZOLO

 

, in this Court of Record, with first-hand knowledge as a harmed
and Injured victim, competent first hand witness claims with
Reservation of Rights, U.C.C. 1-308 (Old 207.4), WITHOUT
RECOURSE, U.CC 1-103.6, and Michigan Reservation of Rights
(Section 440.1308). All offers are accepted for honor pursuant to 40
Stat §411, Section 7(e) and 50 USC §4305 (b) (2). (Performance or
acceptance under reservation of rights).

CERTIFICATE OF SERVICE

I, Keith A. Goodwin HEREBY CERTIFY that, on this 7" day of
June 2020, a copy of the foregoing was emailed to: Paul L. Maloney or
mailed under UPU Postal Rules and Regulations Legal Subpoena by
postal stamped Certified Mail.

From: Keith A. Goodwin

Care of UPU, United States Post Office

Care of 1135 Benjamin Ave. S.E.

Grand Rapids, MI, 49506, Non-Domestic
WITHOUT THE UNITED STATES MILITARY ZONES
Telephone: 616-550-3463 Email: kg3373@aol.com

To: Judge Paul L. Maloney ATTN: LEGAL TORT CLAIM
PETITION DEPARTMENT - Lawsuit

35
s

Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.46 Page 43 of 111

137 Federal Bldg, 410 W. Michigan Ave. Kalamazoo, MI 49007
Office Phone: (269)-381-4741
Case Manager: (269)-337-5700

Claimant/Plaintiff, wT DATE:
j ya , 2020 ¥* /

- JURAT
State of Michigan )
Kent County )ss

 

Sworn to (or affirmed) and subscribed before me on this __| sth day of

LL2WE 2020 by Keith Alecandey Goodutanroved to me on the
basis of satisfactory evidence to be one of the people who appeared before
me and executed the forgoing instrument for the purpose stated therein and
acknowledged that said execution was by his free act and deed.

Nee Sem nde Signature of Notary Public, SEAL

My commission expires "Thelzozy
VOID where prohibited by Law. All offers accepted pursuant to 40
Stat 411 Section (7) (e) and 50 USC §4305 (b) (2).

 

36
’

Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.47 Page 44 of 111

te LE el es,

 

Foot Note

Just note that before you decide to take this lawsuit lightly and start all the funny
business the courts have grown accustom to doing, I would encourage you to
consider the spirit of the moment we are in. I am a minister in the African
American Church and am very involved with the community concerning police
and judicial misconduct. If I find myself a victim of judicial misconduct once
again, I will present this lawsuit before the court of public opinion, doing my part
to expose any judicial corruption that encourages the misconduct of law
enforcement against the people of West Michigan and American citizens as a
whole. I expect to hear from you within 21 days of filing this lawsuit and I expect
this issue to be resolved in a forthright and timely manner.

“Jurisdiction cannot be decided by the court ‘“Not” of record being challenged.
Neither can jurisdiction be ‘assumed’, once challenged, it must be proved to exist.

This court must dismiss this case for lack of personam jurisdiction immediately or

make an argument for jurisdiction in a common law court of record”.

Sincerely, a

 
 
      

Keith A. GoodWin’

  

P.S. Say Hello to Judge Green for me.
Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.48 Page 45 of 111

   

    
      
   
   
   
   
           
     
         
       
         
         
       
     
   
 
    

The above noted Certifying NOTARY PUBLIC is not
an attorney licensed to practice law in any State
and has not given legal advice or accepted fees
for legal advice; provided any assistance in the
preparation of the above referenced document; nor
has any interest in any issue referenced therein.
The above noted Certified NOTARY PUBLIC is NOT a
party to this action and is ONLY acting in an
authorized capacity, requested as a third-party
witness to CERTIFY the signature(s) indicated
herein, in accordance with Notary Protest, which
is a Law of the Sea and Maritime Admiralty law
CONCERNING A SECURITY INSTRUMENT, PROMISSORY
NOTE, or Bill of Exchange Bankers Note. The
Certifying NOTARY is an independent contractor and
is not a party to this claim. In fact, the
Certifying NOTARY is a Federal Witness, pursuant
to U.S.C. TITLE 18, PART I, CHAPTER 73, sec. 1512
- Tampering with a witness, victim, or an
informant. The Certifying NOTARY also performs
the functions of a Quasi-Postal Inspector under
the Homeland Security Act by being compelled to
report any violations of the U.S. Postal
Regulations as an Officer of the Executive
Department of the UNITED STATES Government. The
Noted Certifying NOTARY is a State Official;

37
Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.49 Page 46 of 111

Officer of the Court; and a Deputy Secretary of
State, Appointed and Commissioned by the State
Governor, with Representative Authority to issue
Notary Protest Certificates of Default and Summary
Judgment under the Administrative Procedure Act
of 1946, and, thereby, authorized to issue a
Notary Protest on Negotiable Security
Instruments, Promissory Notes, bills of exchange,
Bankers Note, Stocks, and Bonds.

 

38
Cas@ds@0-h9Q0/2C58BENPBIBP IGF ROE No. fl6diaiO/2278/ 1 cP aNelD.204)c Rage! 1 of 9

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION

KEITH GOODWIN,

Plaintiff, Hon. Paul L. Maloney
v. Case No. 1:19-cv-859
F'LAGSTAR BANK and
STEVEN SMITH,

Defendants.

/

 

REPORT AND RECOMMENDATION

This matter is before the Court on the following motions: (1) Defendants’ Motion
for Summary Judgment and/or Dismissal (ECF No. 8); (2) Plaintiffs Motion to Enforce
Credit Agreement Contract (ECF No. 2); and (8) Plaintiffs Motions for Summary
Judgment (ECF No. 7, 11, and 14). Pursuant to 28 U.S.C. § 636(b)(1)(B), the
undersigned recommends that Plaintiffs motions be denied, Defendant’s motion be

granted, and this matter terminated.

BACKGROUND

Plaintiff initiated this action on October 18, 2019, against Flagstar Bank and one
of its managers, Steven Smith. (ECF No. 1). In his complaint, Plaintiff alleges the
following.

Plaintiff is a “registered private banker.” (ECF No. 1 at PagelID.21, 27-28, 31,
and 39). In this capacity, he drafted his own personal negotiable instrument (the

-|-
Caséane d-29-0070085PrPEVEPIS AEE Na. AB dilesde/2e! 19, RASYP- 2954 PAIG A919

“Credit Agreement Payoff Security Instrument” or CAPSI). (Id. at PageID.21-22).
Pursuant to this instrument, Plaintiffs mortgage obligation to Fannie Mae and/or
Nationstar Bank, in the amount of $69,000.00, is to be paid in full “from the account of
and the obligations of the United States.” (Id. at PageID.21). Flagstar Bank and
Steven Smith nevertheless refused to accept the CAPSI as payment of a mortgage debt.
(Id. at PageID.1-4). Plaintiff asserts two causes of action: (1) default and breach of the
CAPSI, and (2) “financial discrimination.” (Id. at PagelD.3-4). Plaintiff seeks
$1,422,000.00 in damages. (ld. at PageID.43-44).

Defendants have moved to dismiss Plaintiffs claims for failure to state a claim on
which relief may be granted. Defendants, in the alternative, also move for summary
judgment. Plaintiff has responded by filing three separate motions for summary
judgment. Plaintiff also filed, contemporaneously with his complaint, a motion
requesting that the Court enforce the CAPSI and declare the subject mortgage obligation

satisfied and released.

LEGAL STANDARDS

I. Motion to Dismiss

A claim must be dismissed for failure to state a claim on which relief may be
granted unless the “[flactual allegations [are] enough to raise a right for relief above the
speculative level on the assumption that all of the complaint’s allegwtions are true.”

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 545 (2007). The Court need not accept as
"  CasGasedL APen7OGRBNPEEPESE RCE No Bhi IARB/4% gBAIED 208 oFaae 9 of 9

true, however, factual allegations which are “clearly irrational or wholly incredible.”
Denton v. Hernandez, 504 U.S. 25, 33 (1992).

As the Supreme Court has held, to avoid dismissal, a complaint must contain
“sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on
its face.” Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009). This plausibility standard “is
not akin to a ‘probability requirement,’ but it asks for more than a sheer possibility that
a defendant has acted unlawfully.” Ifthe complaint simply pleads facts that are “merely
consistent with” a defendant's liability, it “stops short of the line between possibility and
plausibility of ‘entitlement to relief.” Jd. As the Court further observed:

Two working principles underlie our decision in Twombly.
First, the tenet that a court must accept as true all of the
allegations contained in a complaint is inapplicable to legal
conclusions. Threadbare recitals of the elements of a cause of
action, supported by mere conclusory statements, do not
suffice. . Rule 8 marks a notable and generous departure from
the hyper-technical, code-pleading regime of a prior era, but it
does not unlock the doors of discovery for a plaintiff armed
with nothing more than conclusions. Second, only a
complaint that states a plausible claim for relief survives a
motion to dismiss. . .Determining whether a complaint states
a plausible claim for relief will, as the Court of Appeals
observed, be a context-specific task that requires the
reviewing court to draw on its judicial experience and common
sense. But where the well pleaded facts do not permit the court
to infer more than the mere possibility of misconduct, the
complaint has alleged - but it has not “show[n]” - “that the
pleader is entitled to relief.”

Id. at 678-79 (internal citations omitted).
Y

Cas@ ds20: 9 08/7 Q085NPL.NE- PEG F BOF No. filsdittidV28/PagPHysD.2ahe Rage 4 pf 9

When resolving a motion to dismiss pursuant to Rule 12(b)(6), the Court may
consider the complaint and any exhibits attached thereto, public records, items
appearing in the record of the case, and exhibits attached to the defendant’s motion to
dismiss provided such are referenced in the complaint and central to the claims therein.
See Bassett v. National Collegiate Athletic Assoc., 528 F.3d 426, 430 (6th Cir. 2008); see
also, Continental Identification Products, Inc. v. EnterMarket, Corp., 2008 WL 51610 at
*1, n.1 (W.D. Mich., Jan. 2, 2008) (“an exhibit to a pleading is considered part of the
pleading” and “the Court may properly consider the exhibits ...in determining whether
the complaint fail[s] to state a claim upon which relief may be granted without
converting the motion to a Rule 56 motion”); Stringfield v. Graham, 212 Fed. Appx. 530,
535 (6th Cir. 2007) (documents “attached to and cited by’ the complaint are “considered
parts thereof under Federal Rule of Civil Procedure 10(c)”).

II. Summary Judgment

Summary judgment “shall” be granted “if the movant shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment as a
matter of law.” Fed. R. Civ. P. 56(a). A party moving for summary judgment can
satisfy its burden by demonstrating “that the respondent, having had sufficient
opportunity for discovery, has no evidence to support an essential element of his or her
case.” Minadeo v. ICI Paints, 398 F.3d 751, 761 (6th Cir. 2005). Once the moving party
demonstrates that “there is an absence of evidence to support the nonmoving party’s

case,” the non-moving party “must identify specific facts that can be established by

-4.
¥

CaStas@20:49-00D2B5%PVEPIECERG. YO ARGl6d/04/28/Baf ABER 2BR gf 299 P19

admissible evidence, which demonstrate a genuine issue for trial.” Amini v. Oberlin
College, 440 F.3d 350, 357 (6th Cir. 2006).

While the Court must view the evidence in the light most favorable to the non-
moving party, the party opposing the summary judgment motion “must do more than
simply show that there is some metaphysical doubt as to the material facts.” Amini,
440 F.3d at 357. The existence of a mere “scintilla of evidence” in support of the non-
moving party’s position is insufficient. Daniels v. Woodside, 396 F.3d 730, 734-35 (6th
Cir. 2005). The non-moving party “may not rest upon [his] mere allegations,” but must
instead present “significant probative evidence” establishing that “there is a genuine
issue for trial.” Pack v. Damon Corp., 434 F.3d 810, 813-14 (6th Cir. 2006).

Moreover, the non-moving party cannot defeat a properly supported motion for
summary judgment by “simply arguing that it relies solely or in part upon credibility
determinations.” Fogerty v. MGM Group Holdings Corp., Inc., 379 F.3d 348, 353 (6th
Cir. 2004). Rather, the non-moving party “must be able to point to some facts which
may or will entitle him to judgment, or refute the proof of the moving party in some
material portion, and. . may not merely recite the incantation, ‘Credibility,’ and have a
trial on the hope that a jury may disbelieve factually uncontested proof.” Id. at 353-54.
In sum, summary judgment is appropriate “against a party who fails to make a showing
sufficient to establish the existence of an element essential to that party's case, and on

which that party will bear the burden of proof at trial.” Daniels, 396 F.3d at 735.
»

Cas@asechileen7- 288A NPt. MPEG F RGF No slanfitedoh?123/ 1 gPagSD.209c Bagg 6 pf 9

While a moving party without the burden of proof need only show that the
opponent cannot sustain his burden at trial, a moving party with the burden of proof
faces a “substantially higher hurdle.” Arnett v. Myers, 281 F.3d 552, 561 (6th Cir. 2002).
Where the moving party has the burden, “his showing must be sufficient for the ie to
hold that no reasonable trier of fact could find other than for the moving party.”
Calderone v. United States, 799 F.2d 254, 259 (6th Cir. 1986). The Sixth Circuit has
emphasized that the party with the burden of proof “must show the record contains
evidence satisfying the burden of persuasion and that the evidence is so powerful that
no reasonable jury would be free to disbelieve it.” Arnett, 281 F.3d at 561. Thus,
summary judgment in favor of the party with the burden of persuasion “is inappropriate
when the evidence is susceptible of different interpretations or inferences by the ebion of

fact.” Hunt v. Cromartie, 526 U.S. 541, 553 (1999).

ANALYSIS

I, Defendants’ Motion to Dismiss

While Plaintiff s complaint consists largely of conclusions and oar iis
assertions, it is apparent that Plaintiffs claims are based on what is known as the “vapor
money theory.” The genesis of the vapor money theory is that the decision by the United
States to discard the gold standard resulted in the federal government’s bankruptcy after
which “lenders have been creating unenforceable debts because they are lending ct
rather than legal tender.” Marvin v. Capital One, 2016 WL 4548382 at *4 (W.D. Mich.,

Aug. 16, 2016) (citations omitted). Accordingly, pursuant to the vapor money theory, a

-6-
Cas@asz0lcleco7F 208A NPS. NS PEGE RIGF No silerfibasoh?223/ tag bags .PEQ ec Baas 710f 9

loan imposes no repayment obligation on the recipient if the indebtedness was funded
with credit as opposed to hard currency. See, e.g., Tonea v. Bank of America, N.A., 6
F.Supp.3d 1331, 1334 (N.D. Ga. 2014) (citations omitted); Marvin, 2016 WL 4548382 at
*4 (citations omitted). From this flows the belief that “promissory notes (and similar
instruments) are the equivalent of ‘money’ that citizens literally ‘create’ with their
signatures.” McLaughlin v. CitiMortgage, Inc., 726 F.Supp.2d 201, 212 (D. Conn. 2010)
(citation omitted).

Courts have characterized the vapor money theory and claims premised on such
as “nonsense,” Marvin, 2016 WL 4548382 at *4, “frivolous,” Tonea, N.A., 6 F.Supp.3d at
1334, and “lack[ing] legal merit.” Johnson v. Deutsche Bank Nat. Trust Co., 2009 WL
2575703 at *3 (S.D. Fla., July 1, 2009). This Court reaches the same conclusion.
Plaintiff has failed to allege facts sufficient to state any valid claim for relief.
Accordingly, the undersigned recommends that Defendants’ motion to dismiss for failure
to state a claim be granted and Plaintiffs various motions for summary judgment be
denied.

II. Plaintiffs and Defendants’ Motions for Summary Judgment

In support of their motion for summary judgment, Defendants have submitted two
affidavits that establish that Plaintiff is not indebted to Flagstar Bank and, moreover,
that Flagstar Bank does not hold or service any mortgage to which Plaintiff is a party.
(ECF No. 8-2 at PageID.148; ECF No. 8-3 at PageID.150). In response, Plaintiff has

presented no evidence to the contrary, but has instead simply submitted even more self-
Caséase d:d9-0970G85PNPE SBP KE FRCE No. fl6cfilee/d2/23/ Rage AyelD .AdgeRagef 4 of 9

created — and self-serving — documents allegedly supporting his frivolous legal theories.
The Court fails to discern how Defendants can be lable for failing to discharge Plaintiffs
debt when there is absolutely no evidence that Plaintiff is indebted to Defendants.
Thus, even if the Court assumes that Plaintiffs allegations somehow state a valid legal
claim, Defendants are entitled to relief because there is no genuine factual dispute as to
whether Plaintiff owes a debt to Defendants. Accordingly, the undersigned
recommends, in the alternative, that Defendants are entitled to summary judgment and,
furthermore, that Plaintiffs various motions for summary judgment be denied.

Ill. Plaintiffs Motion to Enforce Credit Agreement Contract

Plaintiff requests that the Court enforce the Credit Agreement Payoff Security
Instrument that he drafted and allegedly presented to Defendants. The Court
interprets this pleading as a request by Plaintiff for injunctive relief. As discussed
above, the legal theory on which Plaintiffs request is based is without merit and,
moreover, even if such were not the case, Plaintiff has presented no evidence which, if
believed, would entitle him to relief. Consideration of the relevant factors, therefore,
weighs heavily against Plaintiffs request for injunctive relief. Dana Corp. v. Celotex
Asbestos Settlement Trust, 251 F.8d 1107, 1118 (6th Cir. 2001); Samuel v. Herrick
Memorial Hospital, 201 F.3d 830, 833 (6th Cir. 2000). Accordingly, the undersigned

recommends that Plaintiffs motion be denied.
*  Cas@ds@Q-e-Q07G585OPE.N8 PEO FENCE NG. filedikalanes/ Rage bye .PHye Bagef a bt 9

CONCLUSION

For the reasons articulated herein, the undersigned recommends that:
(1) Defendants’ Motion for Summary Judgment and/or Dismissal (ECF No. 8) be granted;
(2) Plaintiffs Motion to Enforce Credit Agreement Contract (ECF No. 2) be denied;
(3) Plaintiffs Motions for Summary Judgment (ECF No. 7, 11, and 14) be denied; and
(4) this action be terminated.

OBJECTIONS to this Report and Recommendation must be filed with the Clerk
of Court within fourteen days of the date of service of this notice. 28 U.S.C.
§ 636(b)(1)(C). Failure to file objections within the specified time waives the right to
appeal the District Court’s order. See Thomas v. Arn, 474 U.S. 140 (1985); United
States v. Walters, 638 F.2d 947 (6th Cir.1981).

Respectfully submitted,

Date December 23, 2019 /s/ Phillip J. Green
PHILLIP J. GREEN
United States Magistrate Judge
'  Cas€aseolgd0v95SHSIB-PIGF REFINDfi2G! f84001207/PAagHays9D Page Bags Ldf 5

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
KEITH GOODWIN, )
Plainaff, )
) No. 1:19-cv-859
-y- )
) Honorable Paul L. Maloney
FLAGSTAR BANK and STEVEN SMITH, )
Defendants. )
)

 

ORDER ADOPTING REPORT AND RECOMMENDATION

Plainuff Keith Goodwin sued Flagstar Bank and one of its employees, Steven Smith.
Goodwin proceeds without the benefit of counsel. As best the Court can tell, Goodwin
presented Smith with a document, a Credit Agreement Payoff Security Instrument, as a
payoff or discharge or satisfaction of a mortgage note. Smith apparently accepted the
document by holding it in his hand. The Court assumes Flagstar Bank has not treated the
document with the significance intended by Goodwin.

Soon after the complaint was filed, bath parties submitted motions. Goodwin filed a
motion to enforce the credit agreement (ECF No. 2), and three motions for summary
judgment (ECF Nos. 7, 11, and 14.) Defendants filed a joint motion for summary judgment
and to dismiss. (ECF No. 8.) The matters were referred to the magistrate judge who issued

a report recommending the Court grant Defendants’ motion and deny Goodwin’s motions.

(ECF No. 18.) Goodwin filed objections. (ECF No. 19.)
» — Cas@ds20LcIS0OZRDSENREAB- PEG F ISIOF (Nb fiRSnfikAdCol 207 /FtagPHy SID .P2he Bage 2iof 5

I.

After being served with a report and recommendation (R&R) issued by a magistrate
judge, a party has fourteen days to file written objections to the proposed findings and
recommendations. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2).. A district court judge
reviews de novo the portions of the R&R to which objections have been filed. 28 U.S.C. §
636(b)(1); Fed. R. Civ. P. 72(b)(3).. Only those objections that are specific are entitled to a
de novo review under the statute. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986) (per
curlam).

The Court has endeavored to address the concerns Goodwin raises in his objections.

1. Improper Ex Parte Meeting. Goodwin contends the attorneys for Defendants met
secretly with the magistrate judge on November 12, 2019. Goodwin acknowledges that he
was not present for the meeting and speculates that the meeting was about his case.

This objection is overruled. Goodwin’s allegations do not address any finding of fact
or conclusion of law contained in the Report and Recommendation. Goodwin presents no
evidence that any ex parte meeting occurred. Even assuming such meeting did occur,
Goodwin concedes he does not know what was discussed at the meeting.

2. Background. Goodwin disputes the summary of the facts contained in the Report
and Recommendation.

This objection is overruled. The summary of the relevant events giving rise to this
lawsuit are fairly and succinctly summarized in the “Background” portion of the Report and
Recommendation. Goodwin objects to the omission of some of the words used in his

complaint that are not included in the Report and Recommendation. Whether the
, Cas@dsé G-1h8- Gtv-Q585ESPh SB P EGF BNO NO. fROdiRaY OWA /WageHOGID.228)e Bagel a o15

instrument presented to Defendants was “legally processed” does not change the fact that
Goodwin himself drafted the document.

3. Causes of Action. The magistrate judge identified two causes of action or claims
in the complaint. Goodwin objects and identifies ten claims in his complaint. He also
contends the ex parte meeting constitutes another claim and asserts that additional violations
of his rights will have to be added.

The Court will overrule this objection. Initially, the magistrate judge’s succinct
summary of the claims is understandable. Internally, the complaint contains one heading
using the words “First Cause of Action” and a second heading using the words “Final Cause
of Action.” Goodwin likely has included allegations to support more than just two causes of
action, even if those causes are not explicitly set forth in the complaint. That said, the
lynchpin of all of Goodwin’s claims is the legal significance of the document he presented to
Smith and Flagstar Bank. If that document does not have any legal significance, all of
Goodwin’s claims fail. Thus, any error here is harmless.

4. Legal Standards. Goodwin objects to the portion of the Report and
Recommendation setting forth the legal standards for evaluating a motion to dismiss and a
motion for summary judgment.

This objection is overruled. The Federal Rules of Civil Procedure, Rules 12 and 56,
authorize the motions. Over the years, courts have developed standards for evaluating and
analyzing the different types of motions. Goodwin clearly read the cases cited by the
magistrate judge. Goodwin focuses on the facts in those cases and correctly notes that those

facts are not relevant to this lawsuit. But, the magistrate judge did not cite the opinions for
'  CasGas@0-hk 90070085 PSIBP EE FRRE NO. fROcfitsI OULL/20agRHDeD.729)cRagel 4 0f5

the facts in those cases. “Those opinions are useful because they set forth the standards by
which the claims in any lawsuit will be evaluated when addressed by a motion to dismiss or
a motion for summary judgment.

5. Summary Judgment. Here, Goodwin states he “will not waste [his] time or
intelligence conimenting or rebutting against the Magistrate’s ‘Formatted, Sample Business
Letter, Preprogrammed Argunients’ against the Claimant.”

Any objection here is overruled. The magistrate judge accurately summarized the law
that all courts must apply when considering a motion for summary judgment. And, when
presented with a report and recommendation, the party objecting has an obligation to
specifically identify his or her concerns.

6. Analysis. Goodwin reiterates his concern that the magistrate judge has acted
improperly. Goodwin does not, however, engage the magistrate judge’s discussion of
motions or the magistrate judge’s recommendations.

The Court concludes any objection here is waived. In this portion of the Report and
Recommendation, the magistrate judge cites legal authority which explains why the lynchpin
of all of Goodwin’s claims must fail. Goodwin’s claims arise from his belief that the
document he presented has some legal significance. Federal courts have found that this
underlying theory is “nonsense,” “frivolous,” and lacks “legal merit.” Goodwin has not
identified any authority suggesting a different conclusion. More problematic for Goodwin,
the magistrate judge concludes that Flagstar Bank does not hold or service any mortgage to
which Goodwin is a party. Goodwin has not presented any facts to undermine his

conclusion.
* — Cas€ast0icl(oev-ED9S9/8.-PAGF SOFINb size! ed0d1207/ Pag Maye Page Pagd S1dt 5
Il.
For these reasons, the Court ADOPTS the Report and Recommendation (ECF No.
18) as its Opinion. Defendants’ motion for summary judgment (ECF No. 8) is GRANTED.
Plainuffs pending motions (ECF Nos. 2, 7, 11, and 14) are DENIED.

IT IS SO ORDERED.

Date:_January 17, 2020 /s/ Paul L. Maloney
Paul L, Maloney
United States District Judge

ee }
f
F i

{

scent TH com

Deputy ebe
U.S. District le

Western Dist of ichigani
Date, __

  
CasAS® 44907 B085R-BUM-RIGE CR Noid them ona7RagdaAgwD Rade Pagel 4t 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

KEITH GOODWIN,
Plainuff,
No. 1:19-cv-859
. Ve
Honorable Paul L. Maloney
FLAGSTAR BANK and STEVEN SMITH,
Defendants.

Neemmee” Nene” Nee me ee ee ee ee”

 

JUDGMENT

The Court has dismissed all claims brought by Plaintiff Keith Goodwin. As required

by Rule 58 of the Federal Rules of Civil Procedure, JUDGMENT ENTERS.

THIS ACTION IS TERMINATED.
IT IS SO ORDERED.
Date:_ January 17, 2020 /s/ Paul L. Maloney

 

Paul L. Maloney
United States District Judg

f)
Certified as a Tye CoP,

   

ca ae sree oh oe

U.S. Di net Court

et. Did Cees, --

Cf

     
>

Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.65 Page 62 of 111

EXHIBIT “A”
JURAT AFFIDAVIT OF FACT AND TRUTH

Based upon actual first-hand knowledge of RESPONDENT’s simple bilateral
contract acceptance and receipt of a verified Common Law Court of Record,
I, Keith A. Goodwin, Claimant in TORT CLAIM PETITION of INJURY, this
non-Attorney in this common law court of record as Pro Se Plaintiff states the
following:

1. That an actual controversy does exist.

2. The said RESPONDENT who has been rendered incompetent, intentionally
trespassed, using their public office to rule in favor of his affiliate banks and
corporations, and continue to trespass for lack of personam jurisdiction in
violation of petitioner’s right of due process in a Court not of Record. Under
federal Law, which is applicable to all states, the U.S. Supreme Court stated:
“If a court is without authority, its judgments and orders are regarded as
nullities. They are not voidable, but simply void, and form no bar to a recovery
sought, even prior to a reversal in opposition to them. They constitute no
justification and all persons concerned in executing such judgments or
sentences are considered, in law, as trespassers.”

3. The causal agent of trespasses, comes by way of a dated January 17th,
2020, ORDER ADOPTING REPORT AND RECOMMENDATION, by
Judge Paul L. Maloney UNITED STATES DISTRICT COURT WESTERN
DISTRICT OF MICHIGAN SOUTHERN DIVISION, who’s lack of subject
matter and jurisdiction is not proven or shown therefore had no authority to
dismiss nor for summary judgment in favor of Flagstar Bank. There is
no comment, brief, request, or notice made by a court, Attorney or Judges
(who are Attorney’s) are statements of counsel in brief or in argument when
a court is without authority. Its judgments and orders are regarded as nullities
and are not voidable, but void. In this matter the only victim that has been
harmed and INJURED is me, Keith A. Goodwin, a harmed and injured living
man under Common Law in CLAIM of INJURY as this court of record
Claimant that the court deems as Plaintiff. |

4. In claim of facts, FRCP Rule 8 actual Remedy of claim Without
Prejudice and WITHOUT RECOURSE U.C.C. 1-308 (Old 207.4)) and
U.C.C, 1-103.6 as a competent first-hand knowledge witness and not mere

 

1
° Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.66 Page 63 of 111

allegations of ATTORNEY complaints without merit, proof, or validation of
claim. (Irinsey v. Pagliaro) D.C. Pa. 1964, 229 F. Supp. 647, a superior
United States Supreme Court Case. (MICHIGAN Annotated Statutes on
Promissory Notes Negotiable Security Instruments, § 3-104. NEGOTIABLE
INSTRUMENT?’S:

5. The RESPONDENT has not provided documented nor verified evidence
of subject matter, jurisdiction, or legal/constitutional authority to disregard the
Credit Agreement Payoff Security Instrument or Private Banking
Registration presented by me, Keith A. Goodwin, the harmed and injured
victim in this Common Law Court of Record in CLAIM of INJURY;

6. The only competent witness that has provided, supported, and established
material facts as evidence as EXHIBITS that would be admissible as positive
evidence at trial and could be easily read by a common man, is me, Keith A.
Goodwin, a harmed and injured living man under Common Law in Court of
Record and Claimant of INJURY in Propria Persona. (Not a Pro Se nor actual
court misrepresentative Plaintiff);

7. This abuse of public office and intentional trespass lacking jurisdiction
upon the Court of Record and Credit Agreement Payoff Security TERMS
AND CONDITIONS did and does harm and injury to Claimant’s Bank
Medallion Stamped and verified Credit Agreement Payoff Security
Instrument NOTE and the valid and Legal Satisfaction/Release lien
document Contract NOTE Property;

8. The commencement of the wrong, injury, and harm began on January
17th, 2020; with the ORDER ADOPTING REPORT AND
RECOMMENDATION.

9. The wrong, injury, and harm continues to this day;

10. Claimant, a harmed and injured victim in this Court of Record in CLAIM
requires compensation for lack of jurisdiction, the intentional and continual
trespass upon my Credit Agreement Payoff Security NOTE Property
compensation due: A Release/Satisfaction/Discharge/ Cancellation of both
mortgage lien security and note unverified debt and $5,000,000.00 Lawful
Money in State Court of Kent County; $10,000,000.00 if in Federal Court.
11. Original Blue inked Signed Mortgage Credit Agreement Payoff
Security NOTE Property returned to me, Keith A. Goodwin, a harmed and
injured victim of judicial fraud for verification of originality through this court
of record;
Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.67 Page 64 of 111

12. Claimant continues paying the alleged monthly payments, with objection
that debt is already satisfied as of October 1‘, 2019 upon Flagstar’s acceptance
of full payment with a negotiable security instrument asset and money, and
Credit Agreement Payoff Security TERMS AND CONDITIONS were
intentionally and fraudulently impeded and/or obstructed by RESPONDENT.
13. Do to the RESPONDENTS obstruction of justice the Claimant has
continued making payments to avoid threats of foreclosure and bad credit
rating with credit bureaus, but not because any verified debt or actual loan is
owed by Claimant due to unverified debt payments are current under duress,
protest, and out of necessity avoiding bad credit rating or foreclosure;

14. Claimant has tendered and satisfied the obligation to pay any and all debts
upon FLAGSTAR’s legally receiving and accepting the new Credit
Agreement Payoff Security Instrument money NOTE Property and is an
asset with full settlement and discharge of claimed debt, simple credit payoff
agreement bilateral contract. Proof of facts and injury has been submitted to
this court of record;

15. RESPONDENT?S lacking jurisdiction, obstructed and impeded the Terms
and Conditions of Flagstar Banks’ newly, received, and accepted Credit
Agreement Payoff Security NOTE;

16. Under Michigan Statutes, the State Court of Kent County has the only
Jurisdiction to hear this common law court of record case. Michigan 600.601
Limited personal jurisdiction over individuals. (Acts subjecting person to
Jurisdiction of courts of Record of that State)

17. It is the belief of Claimant’s actual facts, not mere allegations of
complaints are determinate of issued jurisdiction;

18. No Demanded Trial By Jury in a court of record is to be issued with the
belief that Claimant is a Foreign BAR Schooled Attorney; and

19. Claimant in claim of facts, with a lawful request of an inviolate ‘court of
record’; ‘common law trial by jury' is demanded in the “Initial Filing” of this
lawsuit. When WRONGDOER’s attorneys/judges may attempt to unlawfully
remove this case to another District Court is now being challenged (FRCP
Rule 38, Rule 39 and accepted under FRCP Rule 5(d) by Clerk of Court)
by the Claimant. This lawful request of an inviolate 'court of record’; ‘common
law trial by jury’ is STILL DEMANDED under DUE PROCESS under
Common Law in CLAIM of INJURY Claimant’s Rights are Preserved under

GOD; man-made Law; man-made Color of Law; Federal and state original

3
Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.68 Page 65 of 111

Constitutions; and “All” Judges’, oaths of office under the public trust and as

public servants.

wn

4
i: Keith Alexander Goodwin, in this Court of Record, with first-hand
knowledge as a harmed and Injured Victim, competent first hand witness
claims with Reservation of Rights, Michigan Reservation of Rights
(Section 440.1308). All offers are accepted for honor pursuant to 40
Stat §411, Section 7(e). (Performance or acceptance under reservation of
rights) whose address is:

 

Witness

Printed Name J, a, / (0 ¢i-+/ Printed Name

JURAT AND OATH

Witness

 

 

 

State of Florida )
COUNTY OF SAINT JOHNS _ )ss

Sworn to (or affirmed) and subscribed before me on this ee day of
June 20 by KerthAevanter Gookvin , proved to me on

the basis of satisfactory evidence to be one of the people who appeared

before me and executed the forgoing instrument for the purpose stated

therein and acknowledged that said execution was by his free act and
deed.

hin. Dota: My commission expires:

“Thelzo2r4
Notary Public,

Independent Third Party Federal Witness and Assistant Florida Attorney General
Appointed by the Governor as an officer of the court.

VOID WHERE PROHIBITED BY LAW. All offers are accepted for
honor pursuant to 40 Stat §411, Section 7(e) and 50 USC §4305 (b) (2).

ALDARA AAA Cd

 

 

pth PdbrprddtrditdrdentDdutteudm
OP PPPPPPRPEPAPPAP A

 

 
 

Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.69 Page 66 of 111

The above noted Certifying NOTARY PUBLIC is not an
attorney licensed to practice law in any State and has not given
legal advice or accepted fees for legal advice; provided
any assistance in the preparation of the above referenced
document; nor has any interest in any issue referenced therein.
The above noted Certified NOTARY PUBLIC is NOT a party to this
action and is ONLY acting in an authorized capacity, requested as
a third-party witness to CERTIFY the signature(s) indicated
herein, in accordance with Notary Protest, which is a Law of the
Sea and Maritime Admiralty law CONCERNING A SECURITY
INSTRUMENT, PROMISSORY NOTE, or Bill of Exchange Bankers Note. The
Certifying NOTARY is an independent contractor and is nota
party to this claim. In fact, the Certifying NOTARY is
a Federal Witness, pursuant to U.S.C. TITLE 18, PART I, CHAPTER
73, sec. 1512 - Tampering with a witness, victim, or an informant.
The Certifying NOTARY also performs the functions of a Quasi-
Postal Inspector under the Homeland Security Act by being
compelled to report any violations of the U.S. Postal Regulations
as an Officer of the Executive Department of the UNITED STATES
Government. The Noted Certifying NOTARY is a State Official;
Officer of the Court; and a Deputy Secretary of State, Appointed
and Commissioned by the State Governor, with Representative
Authority to issue Notary Protest Certificates of Default and
Summary Judgment under the Administrative Procedure Act of 1946,
and, thereby, authorized to issue a Notary Protest on
Negotiable Security Instruments, Promissory Notes, bills of
exchange, Bankers Note, Stocks, and Bonds.

 

 
\

Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.70 Page 67 of 111

EXHIBIT “B”

BANK ACCEPTED CAP SECURITY INSTRUMENT Copy
This Baak Securiteed, |
Aonetized and Vecifed g fi
cnstrumettis S in pd Tuk

-- +e. ee ee eee eee ee eene ores wee

1B Be Paid bande! 1:20-cv-00725-JTN- -SJB ECF No. 1-1 filed 08/04/20 PagelD. 71 Page 68 of 111

Money Persuant To Tree mu uA NOTE isk
Title 12 U.S.C § 411 CERTIFIED DEBTS PUBLIC AND PRIVATE

NEGOTIABLE SECURITY No.: 000016838

Legally Tendered in terms of the i : oT: i _

 

 

 
   
    

This Security was Issued from:
City of Grand Rapids
Michigan state AM/USA
DATE:16 September 2019

U.C.C. Commertlal'Regiitry Security Instrument; Regigteeggnltpber: 20190919000871-1
THIS CERTIFIES THAT:

I, KEITH ALEXANDER GOODWIN, Registered Private Banker, with Debt Account Number: 0659807838, hereby obligated to Pay
to the Order of FANNIE MAE OR MR. COOPER/NATIONSTAR LLC., CREDITOR, INVESTOR, Bearer, Agent, Employee
Representative, Assign, or NOTE Holder in due course. WITHOUT RECOURSE, with zero interest, the full amount specified by this
CREDIT AGREEMENT PAYOFF SECURITY INSTRUMENT; COLLATERAL FOR DEPOSIT; SECURITY;
PROVISIONAL SETTLEMENT; MONEY; AS GOOD AS AVAL; SET OFF OF CLAIMED DEBT; ACCOUNT CLOSURE;

FOR VALUE RECEIVED; "seen"; "A+ Security"; "CONSUMER PURCHASE"; "ESTATE REDEMPTION FUNDS ASSETS
TRANSFER"

TERMS AND CONDITIONS

The final claimed Debt or Assessed Tax Payoff will be made from the account of and the obligations of the United States 18 U.S.C. §8
and a full acquittance and discharge for all purposes of the obligation of the Debtor/Borrower by the U.S. Treasury Alien Property
Custodian, 40 Stat 111, §7(e}; 50 U.S.C. §4305(b)(2); 12 CFR §201.108, §229.2, and §210.2; 31 USC §9303; §5312(2)(C), §3302,
§3123; UCC 3-§402, §603, §411; 12 USC 1813; for full settlement to that part of the public debt due its Principals and Sureties as full
‘consideration claimed debt.account closure. Final payment or payoff with no prepayment penalty with all rights reserved shall be
collected after communication, acceptance, or rejection by Assignee, Investor, Bearer, Holder, or Owner when the get off final debt or tax
assessinent payoff obligation has been fulfilled. This legal security Instrument credit agreement, payoff, counter offer, release,
satisfaction, set off, note, full acquittance, discharge, and account closure of original claimed debt constitutes a valid credit agreement
payoff discharge between the parties via U.S. Treasury Alien Property Custodian; nullifies and voids origina! claimed debt agreement as
tendered payment or credit to claimant’s agetit/employee via U.S. Treasury representing claimant upon any communication. Failure to
follow these terms and conditions, assignee, claimant, investor, bearer, or holder has accepted this Legal Credit Agreement
Payoff Commercially Registered Security as full settlement, discharge, set off, closure of claimed debt account to be collected
from U.S. Treasury Alien Property Custodian or Must Be Deposited in a Depository Bank per UCC 3-§310. To obtain full credit,
only process via the TREASURY DEPARTMENT Alien Property Custodian. All offers are accepted pursuant to 40 Stat 411,
§7(e); 50 U.S.C. §4305(b)(2); 12 CFR 201,108; 31 USC §9303, §5312(2)(C), §3302, §3123; UCC 3-§402, §603, §411; Tacit
Procuration; FRCP Rule 8; TENDER ACT; U.C.C. STATUTES; Banking Laws; 8 STAT §80; Administrative Procedure Act of
1946; and agent bilateral contracted security acceptance debt discharge signature; written or verbal refusal of legally tendered security
payoff when “seen”. The final payment/payoff is to be collected by Assignee, Claimant, Investor, or Holder from U.S Treasury Alien
Property Custodian. Maker hercby grants permission of this securitized tendered Commercially Registered Negotiable Security
Instrument that shall be used as collateral for collection to eliminate/terminate/discharge claimed debt or assessed tax, to be used by
Assignee, Claimant, Investor, Holder for claimed debt or assessed tax payoff, on whereas such non-return; return; sold; monetization;
deposit; agent/employee acceptance; UPU stamped certified mailed, physical presentment; communication; insurance payment of debt;
foreclosure; Treasury credit; IRS Credit; taxes; agent/employee refusal, oral or written; trade; sale; hold; destroy; lost; or assigned shall
immediately legally void and.terminate the Lender/Holder/ Claimant/Investor original claimed debt lien security documents or tax
assessments and Borrower; one of the People, 8 Stat §80, payment obligations herein shail be satisfied: released; efincelled: discharged;
full acquittance; and suspended with permanent account closure.
Medallion Securitized Security

Signature Transfer Stamp XANDER GOODWIN
NEGOTIABLE SECURITY [INSTRUMENT

ISSUED by Private Bankers Bark, NAO Without Recourse; 4Q Stat §411, §7(e); $0 U.S.C. §4305

   
   
 
  

“ ‘

     
    

tus
Asst ED GOGAT as aC OAL IN PROGRAM Sg
{RU a oT

i:

TREE Tea # ail

 

 

 

* i
JURAT ? D OATH

 

Michigan state

Kent County 3)
Swom to (or affirmed) and subscribed before me this day of Seplember- , 20 19 , by , who proved to me on

the basis of satisfactory evidence to be one of the people, whose name is subscribed this legal instrument that he/she ceecutes the same in his/her authorized

capacity, and that by his/her autograph as one of the people, has officially acted and executed. Notary pum e VIN ich
= i. ® , State gan
‘ County of Kent
Signature Notary Name: Cia Ya Olvin Notatly Commission Expires: May 12, 2023

Personally Known OR Produced identification _X Type of Identification Produced Hi ver License.

VOID WHERE PROHIBITED BY LAW. All offers are accepted for honor pursuant to 40 Stat §411, §7(e); 50 U.S.C. §4305(b)(2)

This Negotiable ARTICLES II and VUI SECURITY INSTRUMENT, LEGAL TENDER and U.S. CURRENCY being presented by this registered Private Banker is ful setlement,
discharge, set off, and Debt Account Ciosare of al clatmed debts and credit agreements per U.C.C.2-8304;
Public Law 97-258; 18 U.S.C. §8: LBS, Code §L.1001-14653CCH;

SUH es
FORM 7? - Legat Documents Processor —- DG Processing Enterprise — a DAY GLOBAL Company - License 2018063850 |_____Mvidniditieneth

 

 

 
* Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.72 Page 69 of 111

(EXIBIT C)

“Private Banking Registered Certificate”
|
: Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.73 Page 70 of 111 |

PAAABAAASAAABSASAAASAARASALSSAAALSAS

 

 

{( seep <Aayse |
| NP CER “We
4 & TIFIED y

& Crettus H. Clay, PBBNA Treasurer

   
   
  

    
  

  

   
 
   

 

 

& Private Bankers Bank, |
& by 3. , 7
% 2 ome =) National Association
i. =

ok
& yw Common Caw Bank, |
: gistered Certificate #AXXXXXXXX |
4 Lifetime Member since 16 September, 2019
A This is to certify tht KEITH ALEXANDER GOODWIN is a Private Banker,
f CREDITOR, National Bank pursuant to 31_U.S.C. §5312(2)(C) and an authorized member of the |
ag Registered Common Law Private Bankers Bank, National Association under Federal and U.C.C.
Oe Laws to write as Maker, by signing his signature on, and to issue PBNBA preprocessed International
NY Promissory Notes, IPN, NSI, and CAP Securities under U.C.C. Article 3 and 8 Ruling Security Law
& to be used as Legal Tender money to pay off all debts against the obligations of the United States due

them; whose private property is at risk to collateralize the government's debt and currency, by legal
definitions, a "National Banking Association" as are the Private Federal Reserve Banks, N.A..
Such notes written and issued against these obligations of the United States to that part of the public
debt due its Principals and Sureties are required by law to be accepted as ‘Legal Tender" of
payment of all debts public and private, and are defined in law as “Obligations of the United States",
“Legal Tender", and "United States Currency" on the same par and category with Crypto Currency,
Federal Reserve Notes, Mortgage NOTES; Cash, Checks, Bank Checks, Wire Trausfers, Bank
Transfers, Electronic Funds Transfer, Certified Checks, Treasurer's Check, Money Orders, U.S.
Currency, and other currency per the 73™ Congress, March 9 1933, United States Bankruptcy:

our “money” is people’s credit. This Private Banker is NOT AUTHORIZED to Process Any LPN,
IPN, NSI, or CAP Securities.

Congressional Legislative Positive Banking Law, Title 62, 12 USC §24 Seventh; Title 18 U.S.C. §8;
Public law and Public Policy 73-10, Chapter 48 Stat §112; Title 31 U.S.C. §3123: 31 U.S.C. §5103;
Negotiable Instruments Act; Securities Act § 2(1), 3(a)(3); United States Supreme High
Court of Justice; by Treaties: Hague Convention on contracts, Geneva ConyventionTreaty, the
League of Nations later to become the UNITED NATIONS CONVENTION ON
INTERNATIONAL BILLS OF EXCHANGE & INTERNATIONAL PROMISSORY NOTES
(UNCITRAL), and the Universal Postal Union headquartered in Bern, Switzerland). Title 18>Part
1>Chapter 1> section 1>Sec.8; by legal and statutory definition (U.C.C. 4-§105, 12 CFR §229.2,
§210.2 and Title 12 U.S.C. §1813) as Legal Tender, "Lawful Money” per Title 12 U.S.C. §4]1 and
Federal Reserve Act §16; written and issued under Authority of the United States Code 31 U.S.C.
§392 and §5103, which officially defines these notes as a statutory legal tender money obligation
of THE UNITED STATES, and are written and issued in accordance with 31 U.S.C. §3123;
U.C.C. Articles 3. and 9; FEDERAL RESERVE ACT §16; and Banking Laws that establish
and provide for their issuance as "PUBLIC POLICY" in remedy for discharge of equity interest
recovery on that portion of and reducing the public debt by the Security face amount to its
Principals and Sureties bearing the Obligation of THE UNITED STATES. These NOTES are also
Legal Credit Agreements. All offers are accepted for honor pursuant to 40 Stat §411, Section 7(e) and
50 USC 4305 (B)(2)..

FORM 3 - Private Bankers Bank, N.A. - 2012 - STATE CHARTERED AND REGISTERED COMMON LAW NATIONAL BANK

 

 

STATE LICENSE Registered No. 2018157529 Sem

a
Benatar LEC Lay BPRS Dh

 

 

 

 

 

 

ste By By Be Be Oe Ae Be Be Oe On Oe Be PR ER On Ee ER AL An EZ,

 

FFT PCT DF TB TA BT AA IA AAA A IT DED DE EE ST EID I TTT IIT
Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.74 Page 71 of 111

(EXIBIT D)

“Motion to Vacate Final Ruling”
Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelID.75 Page 72 of 111

IN THE UNITED STATES DISTRICT COMMON LAW COURT OF RECORD
FOR THE WESTERN DISTRICT OF MICHIGAN
GRAND RAPIDS DIVISION

I, Keith A. Goodwin, a man;
Claimant/Plaintiff

Case NO. 1:19-cev-859

Flagstar Bank (Steven Smith)
3205 28" St. SE, Grand Rapids MI, 49512 Court Hearing and Trial By Jury Requested
Respondents/Defendants

 

MOTION TO VACATE FINAL RULING

Claimant believes that this is a “Common Law Court of Record”(EXHIBIT
“H”) Court of Record Evidence states: 'Federal Court’, is a 'Court Of Record’; 25
C.J. Vol., Federal Court § 344, pg. 9741; In a ‘court of record’, the Magistrate,
Judge and Attorneys are Independent of the tribunal. Black’s Law Dictionary, 4th
Ed. pg. 10141; A ‘court of record’: acts in accordance with “Common Law”.
Black’s Law Dictionary, 4th Ed. pg. 10141; and Suits in common law, the right of
trial by jury shall be preserved; Fifth and Seventh Amendment. I did receive
your decision concerning Case No.1-19-cv-859 and would begin this motion to
vacate on the premises that anything that is “Unconstitutional” is null and void.
Flagstar Bank in the act of both receiving in hand and rejecting the “Legally
Processed CAP Security Instrument” was “Illegal” and an “Unconstitutional” act
for which nullifies this ruling.

“Such note Securities written and issued against these obligations of the United States Title 18
U.S.C. 88 to that part of the public debt due its Principals and Sureties are “Required by Law”
to be accepted as "Legal Tender" of payment of all debts public and private by “Banks”,

financial institutions, IRS, and “AIL” government entities.”
Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.76 Page 73 of 111

This is a statutory remedy due the Private Bankers, Principals, and

Sureties of the United States for discharge, adjustment, pay off, and full
settlement of lawful and alleged debts in commerce “Required by Law” to be
“Accepted” as "Legal Tender" of payment of all debts, public and private, and
are defined in law as "Obligations of the United States", "Legal Tender", and
"United States Currency" on the same par and category with Federal Reserve
Notes and other currency. The moment Flagstar Bank “Accepted” in hand the
“Legally Processed CAP Security Instrument” the debt was paid. Not only did
Flagstar Accept the “CAP Security”, they kept it for a least 24 hours without
applying it (which is a violation of law) before returning the instrument by UPS
mail. This package has never been opened neither has the seal been broken,
therefore by Law the content of the envelope is still the property of the sender
which is Flagstar Bank. By not opening the content of the envelope it is more
evidence of “Unconstitutional” acts committed by Flagstar Bank, because

breaking the Law is within itself “Unconstitutional”.

The respondent argues that because they do not own or hold the note, they
are not responsible for crediting the account. We all understand that through the
Claimants submissions that it is illegal for any cooperate bank to hold or own
notes/mortgages. We also understand there is no excuse or legal standing for not

crediting the claimants account because banks don’t own or hold notes/mortgages.

“The United States Code, Title 12, Section 24, Paragraph 7
confers upon a bank the power to lend its money, not it’s credit.”

“Whipp v. Iverson, 43 Wis. 2d 166, 168 N.W.2d 201 (1969)."“A bank is not the

holder in due course upon merely crediting the depositors account.”

The respondent should have credited the claimants account and courteously

notified Nationstar and all parties involved of the debt being satisfied. (Plain and
By; _

Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelID.77 Page 74 of 111 |

Simple. It’s the Law) Nationstar Bank is not in Michigan, so Flagstar may have had
to charge the claimant a small fee for external services, but to deny anyone the
right “Too” be serviced is “Unconstitutional”, just like you cannot deny someone
the right to sit at the front of the bus or at the front counter of a restaurant for this is
a violation of civil rights and discrimination laws not to mention Bill of Exchange

Laws.

Banking Laws are very cut and dry, there isn’t a lot of grey areas when it
comes to dealing with money. The case presented by the Claimant was absolute.
(The Corporate Bank Had Broken the Law, Action was Taken and Relief Should
Have Been Granted) No ifs and’s or but’s about it. The Judge has ruled in favor of
the respondent and insist the Claimant pay damages even though Flagstar Bank did
not abide within lawful guidelines.

Also, the Claimant did not receive the Judge’s decision within a timely
manner. It is procedure that the Claimant be given 14 days to respond to any
submissions, rulings or decisions by the court. The Claimant was not given this 14-
day response timeline by the courts. We are now responding from within the date
which we were made aware of the judge’s ruling and letting the courts know it’s

taking a moment to seek council.

Sincerely,

a?

Co

Keith Goodwin

 

:By: Keith Alexander Goodwin Jus soli, a harmed and injured living human man on dry land in the

R

 

epublic of Michigan under Common Law Court of Record in CLAIM, and common law non-

 

Attorney PROSECUTOR. All offers accepted pursuant to 40 Stat 411 Section (7) (e).
"Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.78

Printed Name Porn And Er sot

 

 

 

 

JURAT AND OATH
state of Michigan
County of Kent ) ss
BEN ANOERSON
4 Notary Public - State of Michigan
County of Washtenaw
SEAL ) comer Ra
fs on frelon — Signature of Notary Public, SEAL

 

Independent Third Party Federal Witness And Assistant Michgan

of

Attorney General Appointed by the Governor as an officer of the court.

house

VOID where prohibited by Law. All offers accepted pursuant to 40 Stat 411 Section (7) (e) and

30 USC 34305 (b) (2). |

Page 75 of 111
Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.79 Page 76 of 111

(EXIBIT E)

“Objection to Magistrates Report and Recommendation”
Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.80 Page 77 of 111

IN THE UNITED STATES DISTRICT COMMON LAW COURT OF RECORD
FOR THE WESTERN DISTRICT OF MICHIGAN
GRAND RAPIDS DIVISION

I, Keith A. Goodwin, a man;
Claimant/Plaintiff

 

Case NO. 1:19-cv-859

Flagstar Bank (Steven Smith)

3205 28" St. SE, Grand Rapids MI, 49512 (verified)
Respondents/Defendants Court Hearing and Trial By Jury
Requested

 

OBJECTION TO MAJISTRATE’S REPORT AND RECOMMENDATION

The Claimant Believes that this is a “Common Law Court of Record” and would like to thank
the Magistrate for submitting their long-awaited and anticipated recommendation. hope everyone had a
wonderful holiday and are looking forward to a happy new year. To this Court of Record, in
consideration of the Magistrates narrative, explanation, interpretation of the matter at hand, I must object
to both the report and the recommendation. Although it is disappointing that the Magistrate finds
“Everything” submitted by the Claimant to be completely fallacious and most uncreditable, it is not at all
surprising. I think this honorable court of record should be made aware that on November 12", 2019
Fabrizio & Brooks, P.C. made a two and a halfhour drive from the Detroit area to submit papers that had
already been submutted to the Westem District Federal Court Clerk’s Office. Whilst in town they hada
private meeting, with the Magistrate and the two talked about something. Seeing that I was excluded
from this meeting (As you know from my submissions Flagstar Bank is very good at exclusion) I can only

speculate that the meeting was about Keith Goodwin vs. Flagstar Bank Case NO. 1:19-cv-859.

There are rules of conduct expected of Judges and Attomeys that intend to enhance public confidence in
our legal system as well as maintain the honor and integrity of the office that judges have swom with an
oath to uphold. The Magistrate has submitted its recommendation but seeing that this ‘“Secret’’ meeting,

took place without my inclusion one can only suspect that it was a meeting that conspired against me.
Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.81 Page 78 of 111.

With the impropriety that has taken place, J have no confidence in the report or recommendation of the
Magistrate, and question how this Court of Record could either. Engaging in a conversation with the
respondent ex parte is an illegal act that negates all possibility ofa fair trial on the part of the Claimant and

gives credibility to the objection of the recommendation.
BACKGROUND

Under the heading of background, the Magistrate unpleasantly insinuates that lam “Allegedly” a
“Tegistered private banker’ and states and I quote “In this capacity, he “‘Drafied” his own personal
negotiable instrument the “Credit Agreement Payoff Security Instrument” (Pg. 2 of 9). | would like to
point out to this court of record that the Magistrate conveniently left out “Legally Processed.” The term
that was used repeatedly during this dispute was “Legally Processed CAP Security Instrument” The
instrument has a Certified Negotiable Security Number, it has been bopped with a Federal Postal Date
Stamp, itisa U.C.C. Commercially Registered Security Instrument with Registration number, it has a
“Signature Guaranteed Green Medallion Stamp” and most importantly a “Medallion Secuntized
Security Signature Transfer Stamp”. It is a “Legally Recognized Negotiable Instrument’ and beautifully

crafted.

‘The Medallion Signature Verification Security Transfer Stamp falls under UCC. Article 8 - Securities, part 3. TRANSFER

The Securities Transfer Agents Medallion Program (STAMP,

 

is a signature guarantee program for negotiahle security
instrimnents that are United States and Canada currency, and endorsed by the Securities Transfer Association (STA) and

Recognized by the securities industry. banks, courts, and financial participants in the United States and Canada, Any Negotiable

Promissory Note or international Promissory Note Security Instrument is fegal tender, money, and U.S. currency under UC.C..
National, State, and international fons and qualifies for the Aledallion Stamp as proof of Maker Signature and a Security

Instrument. Public Law 73-10, Chapter 48 Statute (12 obligates the U.S. Government to pay all debts, principal and Interest,

incurred by the American People.”

The negotiable instrument presented before this court of record is nota “‘Draffed”’, self-made, home-
grown debt instrument but a ‘Legally Processed Security Instrument” and is required by law to be
“Recognized” by the securities industry, banks and “COURTS.” The Magistrate should have
recognized the Legal Negotiable Instrument instead of aiming toward discrediting it. How it is a Judge is

unable to differentiate between a selfmade promissory note and a Legal Securities Instrument is
Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.82 Page 79 of 111 |

disturbing seeing that the Magistrate is expected to provide sound council in his recommendation. Even
with Flagstar Bank the reality of the instrument has never been the issue, they just don’t want to take it!
Which isa legal violation on their part for which cause of action can be taken and reliefshould be granted.
(Us bonkers, we know the Laws concerning our trade although it doesn (appear the Magistrate does).
The Magistrate should have seen the ‘Medallion Securitized Signature Verification Security Transfer
Stamp’’ and known the document was real. This would have kept hin from asserting this “Very
Serious” legal error of drafting, insinuating I drew this instrument up myself with a Crayola crayon, some
tissue paper and Elmer’s Glue which gives more legal standing toward objecting his recommendation.
The Magistrate’s deliberate condescending remarks toward the ‘Legally Processed CAP Security
Jnstrument’’ is nothing more than an attempt to discredit my credentials as a “Legally Registered Private

Banker’’ both of which have been proven to be credible.

T would also like to point out to the Court of Record that the so called “Background” presented by the
Magistrate really isn’t any background at all but has intentionally withheld various details and not present

the issues or whole truth. With this we will present the parts the Magistrate was sure not to mention.

e The Magistrate Alleges the following: The Plaintiffs a ‘‘tegistered private banker’. We
understand this was cleared up that J am indeed. “Legally Registered Private Banker’ and
have the credentials that prove this.

© ‘The Magistrates says: The Plaintiffasserts two causes of action. (1) Default and Breach of the
CAPS], and (2) “financial discrimination”. Plaintiff seeks $1 422,000.00 in damages. This
statement by the Magistrate is “Highly Misleading” and presents the Claimant before this
Court of Record in an absurd and ndiculous light, attempting to minimize the legal
misconduct of the Respondents in the eye’s of this Common Law Court of Record. Not to
mention it is simply “Not True”’. The Claimant has never asserted only two causes of action.
The causes of action asserted by the Claimant were (1) Default and Breach of the CAP
Security, (2) Financial Discrimination (3) Criminal Fraud in the Factum of R LC.O.

Conspiracy (4) Withholding ofa Legally Processed Debt Instrument (5) Violating Duress
Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.83 Page 80 of 111

and Coercion Laws having to make payments after the debt has been legally satisfied (6)
Mailing Threatening Communications and False Information (7) Violation of Bill of
Exchange Act (8) Potential Character Deformation with the potential of bringing II upon
my Good name (9) Attempt to Defraud Violating Swindle Laws (10) Issuing Legal
Threats and Methods of Intimidation. (10) Extortion on the Factum of RLC.O.
Conspiracy having to continue to make payments on a Fraudulent Debt (1 1) Seeing that
this Ex parte meeting has taking place between the Magistrate Judge and the Respondent
we are now going to have to add more violations to the list!

Legal Standards

Under the Topic of Legal Standards, after reading the Magistrates commentaries on motions and
summery judgements, it is apparent that the Claimant needs to reiterate once again that this is a

“Common - Law- Court - of- Record’. The arguments presented in this recommendation and the court
cases used to support these arguments are irrelevant and completely unrelated to banking or common
law. The young man that was raped twenty-eight times was before the court “per se” and he filed his suit
“in forma pauperis’. Firstly, what does rape have to do with ‘Legal Security Instruments” and secondly,
as a ‘State Citizen” and “Legally Registered Private Banker” [ am not before the court “per se” neither
did I file this suit as a pauper. What in the world is this judge talking about? J am before the courta living
man and standing on dry soil, on dry ground, on dry land in Michigan the Republic under Common Law
and am before the “Common Law Court of Record’ ‘“Popria Persona” having no contractual ties or
obligations to the corporation at all. Seeing the magistrate has no knowledge of common law or
understanding as to how it is applied, he has no jurisdiction to report or recommend anything conceming

this matter. Needless to say, let us proceed.

Inteviewing the Magistrates recommendation using Ashcroft vs. Iqbal where high ranking officials were
not responsible for the actions of lower ranking officials. | must admit ] am not totally sure as to why the
judge felt the need to slip this immaterial and totally unrelated case study into their argument. The only

thing I can assume is that he is atternpting to subliminally hint to the Court of Record that the ex parte
>

Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.84 Page 81 of 111.

communication with the respondent is the “Acceptable” kind of impropriety because I’m a judge and
he’s justa wormy little attomey. I would reiterate that this is a “Common Law Court of Record” and you
sound very young to me and maybe a little wet behind the ears. I don’t know, I’ve never seen or met the
Magistrate or had any illegal meetings with him behind the back of the Respondents. Seeing this isa
“Common Law Court of Record” we are not (We meaning: Claimants, Respondents, Attorney s
Bailiff’s, Judges, court recorders, paralegals) we are not operating nor are we subject to the incorporated

constitution, which is what the Magistrate is attempting to hide under. How unfortunate.

Then there is the argument to Rule 12(b)(6) for which the Magistrate’s interpretation is that the Court of
Record may only consider motions to dismiss providing the motion submitted is referenced in the initial
complaint. With this statement I would have to reference the misleading and untruthful statements made
by the Magistrate conceming my complaint. The Claimant has ‘Never ’’ asserted only two causes of
actions. One cause of action that is slyly omitted by the Magistrate is R.IC.O. Conspiracy. I’m sure this
Court of Record understands that R.LC.O. is very broad in its definition of criminal misconduct and
leaves much room for interpretation. There have been offences and violations of law committed by both
the respondent and the magistrate ‘‘Affer”’ the suit was filed which would fall under the category of
RICO. Therefore, every motion submitted by the Claimant was mentioned in the initial complaint. I
would also ask the courts to remember that just because a motion for dismissal based upon recently
developed information is moved, that does not mean the Court of Record must uphold that motion. And
to say a Court of Record may not even “‘Consider’’ a motion to dismuss unless it is mentioned in the initial
complaint is possibly an attempt to silence or conceal any post developments, such as the ex parte
communications between Magistrate and Fabrizio which was revealed ‘“‘4fer’” the Magistrates
recommendation. With the judicial misconduct that has taken place against the Claimant there is “More”
than enough proof to support motion for dismissal. With the Respondence sending threats by mail
attempting to coerce me into dropping the suit, there is “More” than enough proof for motion for
dismissal. Under the Magistrates narrow interpretation of this law one would have to be clairvoyant and

able to foresee events in the future in order to present a thorough and in-depth complaint.
Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.85 Page 82 of 111

Summary Judgement

“The starting point is Crvil Rate Fa), Result of Presenting Matter Outside the Pleadings.” “lfora
motion under Rule 14DMO) flo disiniss for failure to state a claing) .. matters onside the pleadinas are
presented to and not excluded by the court, the motion must be frcatedas one for suanery judecient

winder Rule 56. While that secs Clear crouch, seasoned practitioner know thatthe court

adjudicating a Rule 1206} motion i factiney consider anextrinsic document thats integral to the

complaint (shether or not tiie quotes ar specifically references the document) and Whose ahentich is
not contested. Purther, acourt nav take judicial notice of maticrs inthe public record. Documents within
this exception may be proffered by cither party” Fan CS: (2013, Mav 25) When isa Motion to Dismiss

Nota Motion to Dismiss? Retrieved from
https:/Avww.americanbar.org/groups/litigation/publications/litigation-news/civil-procedureAwhen-is-a-
motion-to-dismiss-not-a-motion-to-dismiss/

 

The above commentary was my basic understanding as to how to submit a motion after submitting the
initial complaint. I did know the motion is to be treated as. a summery judgement by the judge, so I
submitted summery judgements. And on that note, I will not waste my time or my intelligence
commenting or rebutting against the Magistrates “Formatted, Sample Business Letter, Preprogrammed
Arpuments” against the Claimant. If the Court of Record looks closely, they will see that the arguments
made to support the Magistrates recommendation against me, is some sort of legal commentary
compilation he probably stored in his database for years. He may have downloaded the comments online
from some legal site or created his own database. Whatever the case, this report and recommendation is
not the Magistrates work. The Claimant is not convinced that the arguments, comments or court cases
are from the heart and soul of the Magistrate. Which makes sense as to why “‘None”’ of the court cases
used in this recommendation against me have anything to do with banking, promissory notes or banking
law. This issue of irrelevant court cases used against the Clamant has been raised throughout this entire
objection. Ifthe Magistrate does not wish to take the time to ‘JUDGE’ the case, he should have hired an
investigative allomey to do the work for him, so as to present a sound recommendation. So not only is the
Magistrate lazy but he’s also cheap. The Court of Record may wonder what makes me so sure. The
Claimant has expert witness “His Wife” who has a degree in Computer Programming, “Sofware
Development” and Mobile App Design. She pointed out all the inconsistencies that show the differences

between human commentary analysis and a prewritten commentary. In her findings, the judge is using
‘

Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.86 Page 83 of 111

some sort of database that files under “Topic and Viewpoint”. The topic may say something like
“Summery Judgements” the viewpoint would have two categonies under “Positive or Negative”’. He
would then select “Negative Viewpoint of Motions and Summery Judgements” and the database would
then spew out arguments “Against” motions and summery judgements. All he had to do was copy and
paste. The recommendation under “Summery Judgments” is nothing more than a preformatted legal
software template or something, All you must do is fill in the blanks and “WA LAH”’ you're a Magistrate
Judge. He took all that time pretending to review this case and got it done ironically enough “The Day
Before Christmas Eve During the Holidays”. This entire recoramendation presented by the Magistrate
may have been put together in less than an hour. It doesn’t appear the Magistrates recommendation is

authentic because it is not his honest heartfelt opinion. Yet another reason to object.
ANNALYSIS

Under the heading of analysis, I will not be spending any ime reviewing or disputing the judge’s
beautifill submission in favor of the Respondent. Rather, I will submit my own analysis based on the
Judicial Misconduct I have witnessed from the Court of Record thus far. Seeing I am before the Court of
Record a “State Citizen” I will submit a conclusion and present my own recommendation under

Common Law.

In observance of the court of record for which it’s officials such as Magistrates Judges and Attomeys are
expected to be well versed in law and uphold the integnity thereof, I must mention how the Claimants
controversy with the “Common Law Court of Record” has been handled thus far. In review of this case it
does not appear that the Magistrate is at all versed in Common Law or how far his authonity extends and
were it must recede. As a State Citizen I am before the court a living man and standing on dry soil, on dry
ground, on dry land in Michigan the Republic under Common Law and reserve all nights at all times and
waive none. The Magistrates duties are to review the case, present the case both sides (without tampering
with facts might Ladd) and simply give his “RECOMMENDATION ”’as to whether to proceed or
dismiss. However, the Magistrate usurped his authonty through ex parte communications which moved

the Magistrate into territories of impropriety. This impropriety on the part of the Magistrate was a direct
Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.87 Page 84 of 111

attack against the Claimant’s Propria Persona and an attempt to defraud the Claimant of his inalienable
right’s for which he has reserved and have waived none. In other words, the authority the Magistrate has

taken is authority I have never given this Court of Record.

Because of this attack against the Claimant by the Magistrate and the Respondent under common law I
must take some sort of legal action conceming this misconduct. We understand that there is the Attomey
Grievance Commission which I can file a complaint with them, and there is the Complaint of Judicial
Misconduct or Disability that would be filed with the clerk’s office. Seeing that both agencies are
contractually obligated to the corporation, more than likely this would result in maybe a hand slap
providing they would bother to do that much. Therefore, | am resolved to maintain my Propria Persona
and continue under common law. There are provisions made for Judicial Misconduct for which the
constitution under common law encourages a State Citizen to observe. This is what is recommended to

be done:

The Claimant is currently preparing a “Lawsuit” Against the Magistrate and a lawsuit against Fabrizio &
Brooks under ‘Common Law’ in the form ofa “Subpoena”. In the subpoena under common law the
Magistrate is required to produce legal papers verifying his standing as a Judge and a public servant to the
people. Then of course the show cause order will be submitted. Sounds simple enough nght? What the
court of record needs to understand is, the papers that proves authonty as a judge, nine times out of ten will
not hold weight in a “Common Law Court of Recon!” A Common Law Court of Record has the
authority to terminate your title and you will stand before the court not as a high ranking judge but as a
“Common Man’’ to answer for your judicial misconduct and every illegal act mentioned in the show

cause order and lawsuit. After that we could then tum our attention to Fabrizio and Brooks.

The Claimant ask the court of record to please know that none of this is written as a threat but is simply a
very general explanation as to the order of operation and functionality of common law. Asa living man
on dry ground in Michigan the Republic it is not recommended to submit a complaint nor is itadvised
that an appeal is filed. The approach mentioned above is best suited for State Citizens in achieving results.

The Claimant would also like the court to know that he is not interested in doing any of this, however in
Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.88 Page 85 of 111

the event the misconduct by the magistrate goes unnoticed by the court of record he may choose to
consider these options to protect his family, his property and his inalienable rights that are being threatened

by the judicial misconduct of the Magistrate and the violation of code of ethics by the Respondent.
CONCLUSION

Inmy analysis { must conclude the reason for the illegal activity against the Claimant is because the
Respondent realizes there is no argument to uphold the bad decision made to reject the Claimants
“Legally Processed CAP Security Instrument”. It is the Claimants recommendation that the court of

record do the nght thing and judge nghteously.

1. Claimants Motions to Summery Judgements be Granted.
2, Claimants motion to Enforcement of the Lien Release, Satisfaction, and Credit Agreement Payment
Payoff Security Instrument Note and Debt Lien Release/Satisfaction of Property Plus Damages and

Compensation In Full be Granted. (EXHIBIT *M” INVOICE

Sincerely,

By: (Signature) DG DATE: / jh /,. 20

i: Keith A. Goodwin, crkenan EXECUTOR and BENEFICIARY of
the KEITH ALEXANDER GOODWIN ESTATE and TRUST of Michigan
with first-hand knowledge as a harmed and injured victim, a competent first-hand witness
claims with Reservation of Rights, Michigan Statutes, Section, 440.1308 A\\ offers are
accepted for honor pursuant to 40 Stat 411, Section 7(e) and 50 USC §4305 (b) (2)..

). (Performance or acceptance under reservation of rights) whose address is:

Keith A. Goodwin

1135 Benjamin Ave. S.E.
Grand rapids M1, 49506

Non-Domestic, WITHOUT THE MILITARY UNITED STATES

Telephone: (616) 550-3463 Email: kg3373@aol.com
* Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.89 Page 86 of 111

JURAT AND OATH

Michigan state )

 

cas oe

County of KENT )ss Autograph

2620 &
Sworn to (or affirmed) and subscribed before me on this le ay of t

by Keith Crodusin, proved to me on the basis of satisfactory evidence to be one of the
people who appeared before me and executed the forgoing instrument for the purpose stated

therein and acknowledged that said execution was by his free act and deed.

Mad q Ay éf ALIN, Signature of Notary Public, «5 ia exe. TAKERS. —*

 

Notary Public - State of Michigan
County of Kent

My Commission Expires Jyt 10, 2024
Acting in the County of

lla lanl,

 

 

 

Independent Third-Party Federal Witness and Assistant Michigan
Attorney General Appointed by the Governor as an officer of the court.
VOID where prohibited by Law. All offers are accepted for honor pursuant to 40 Stat 411,

Section 7(e) and 50 USC §4305 (b) (2).

10
Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.90 Page 87 of 111

(EXIBIT F)
Why Flagstar Bank Had No Legal Standing

1. Claimant believes that this is a “Common Law Court of Record”
(EXHIBIT “H”) Court of Record Evidence states: ‘Federal
Court’, is a ‘Court Of Record’; 25 C.J. Vol., Federal Court § 344,
pg. 9741; In a ‘court of record’, the Magistrate, Judge and
Attorneys are Independent of the tribunal. Black’s Law
Dictionary, 4th Ed. pg. 10141; A ‘court of record’: acts in
accordance with “Common Law”. Black’s Law Dictionary, 4th
Ed. pg. 10141; and Suits in common law, the right of trial by

jury shall be preserved; Fifth and Seventh Amendment.

2. Pretender Lender “Mr. Cooper/Nationstar” sold the Mortgage,
both parts, into an Investor real estate backed TRUST through
illegal Securitization and was no longer the Holder in due course
nor the owner of the Mortgage, just a Mortgage Manager

Servicer/Debt collector for thousands of investors of the trust. This
Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.91 Page 88 of 111

is how “All” Banks and Financial Institutions manage their Notes
and debt instruments including “Flagstar Bank”. The Claimant ask
the “Common Law Court of Record” to please understand that
without the “Original Blue Inked Signed NOTE and Mortgage
Contract with a Valid Proven Chain of Title” there is no “Legal
or Lawful Debt”. (Exabit “F”) Therefore if Flagstar Bank manages
their debt instruments quote un quote “legally” that is, in accordance
with the “Uniformed Commercial Code” this would mean Flagstar
Bank engages their notes, Mortgages, Debt Instruments in the same
manner as any other financial institution. The Respondent continues
to press upon the fact that “they do not hold the note/mortgage” If the
Claimant were to have a note with Flagstar Bank, Flagstar would
“Not” be able to produce the “Original Blue Inked Signed NOTE
and Mortgage Contract with a Valid Proven Chain of Title”
because “It is “Illegal” for banks to “Lend” it’s credit”. The
United States Code, Title 12, Section 24, Paragraph 7 confers
upon a bank the power to lend its money, not it’s credit. With

this being the case, Flagstar Bank would then have to conjure up
Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.92 Page 89 of 111

some other fraudulent reason not to accept the Claimants “Legally
Processed CAP Security Instrument” because ‘‘Banks Do Not Hold
Notes”. I challenge the Respondent to produce just “ONE” Original
Blue Inked Signature Note and Mortgage Contract with a Valid
Proven Chain of Title before this Honorable Court of Record. If in
fact they can do this, I would then encourage this Common Law
Court of Record to investigate the practices of Flagstar Bank for this
would be illegal on their part.

3. As a Bank or Financial Institution, their job description is to
Manage, Service, Create and/or Process, Stocks, Bonds,
Negotiable Instruments, Securities, Debt instruments, Mortgages
and function as Debt Collectors. Banks are the Customer Service
Agents of Americas Securities. What they are “Not” is “Americas
Property Managers”. The Claimant came with their “Legally
Processed CAP Security Instrument” to Flagstar Bank seeking
assistance. Flagstar should have gladly received the claimant’s
security instrument and provided the kind of service that

encourages customer growth and expansion for business. Instead,
Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.93 Page 90 of 111

the respondent refused to service the Claimants “Legally Processed
CAP Security Instrument” citing inanities like ““We do not hold the
note”, “We’ve never seen you before”. It makes you wonder if
Flagstar is knowingly breaking the law or outright does not know
what a bank is or what their job description would be. Either way,
it was incompetent and fraudulent in nature and cannot be
tolerated. Who owns the note is not the concern of “Any” bank and
has no legal standing on the part of the Respondent because

“Banks Do Not Hold Notes” they create and service debt
instruments, although Flagstar did not extend that service to the

Claimant that day.
* Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.94 Page 91 of 111

EXHIBIT “G”

“Letter of Legal Threats and Coercion”
‘Case 1 20-64-00725-JTN SBE CF No. 1-1 filed 08/04/20 PagelD.95 Page 92 of 111

Fabrizio & Brook, P.C.

Attorneys & Counselors at Law
Serving the State of Michigan since 1972

November 6, 2019
Keith A. Goodwin
1135 Benjamin Ave., S.E.
Grand Rapids, MI 49506

RE: U.S. District Court for the Western District of Michigan, Case No. 1:19-cv-859
Mr. Goodwin,

Our law firm represents Flagstar Bank, FSB and Steven Smith in the above referenced matter.
After reviewing the documents you filed with the federal court, Flagstar is unable to locate any
record of an account, open or closed, associated with you, your address or the account referenced
in your Complaint. Additionally, you have attached documents to your Complaint that reference
Fannie Mae and Mr. Cooper/Nationstar. Both of these entities are different companies and are
not associated with Flagstar, which may explain why my client is unable to locate any records.

The purpose of this correspondence is to seek concurrence with dismissal of your Complaint,
pursuant to LCivR 7.1(d). For the reasons stated above, we ask that you voluntarily dismiss your
Complaint, with prejudice, no later than November 13, 2019.

Please contact me with any questions or concerns. I can be reached at
paulsanti@fabriziobrook.com or 248-519-4104. If 1 do not hear from you, my clients will be
seeking dismissal via a motion with the Court, pursuant to FRCP 8, 12 & 56.

Thank you for your attention to this matter.

 

FABRIZIO & BROOK, P.C.

 

3290 W. Big Beaver Rd. * SuItE 117 * TROY, MI 48084 + 248-362-2600 * WwW -FABRIZIOBROOK.COM
 

i.

 

Case 1:20-CV-00725-JTN-SJB~ ECF No. 1-1 Tilted 08/04720- PagelD.

Fabrizio & Brook, P.C.
3290 W. Big Beaver, Ste.117
Troy, MI 48084

Flagstar Bank, Steven Smith
Fabrizio & Brook,

We have received your letter requesting to hear from us by November 13, 2019. In response to
your unfounded ultimatum we are writing you this letter to let you know what has taken place on
our end. It is obvious you are attempting to try the case, and have it thrown out before it ever
goes to trial even to the extent of threatening me to comply. In Lieu of your suggested threats we

have filed a motion that will be affective by November 13, 2019.

If in fact your client does not cease from breaking the law by rejecting my legally processed
CAP Security Instrument and my Release of Debt Lien Security Contract Property, which is
fraud, breach, financial discrimination, Civil Rights Discrimination, RICO Conspiracy by
November 13, 2019 a “Motion to Summary Judgement” that the Attorney is endeavoring to bluff
acting as a Judge, Jury and Executioner” citing “Human & Civil Rights Violations attempting to
defraud or trick me out of my right to a Speedy Trial By Jury Inviolate, 5 and 6"
Amendments in a Common Law COURT OF RECORD” and Civil Rights Act of 1964

(Pub.L. 88-352, 78 Stat. 241, enacted July 2, 1964) by issuing Legal Threats, using false

 

notice of response, intimidation and coercion seeing that I am before Civil Court “Persona.”

In response to your letter of implied intimidation I’m expecting to have my legally processed
Cap Security Instrument and my Release of Debt Lien Security Contract Property signed and
applied for full discharge of debt. account number: 0659807838. Also, the “Debt Lien Release
Security Contract Property” to be sent to the Real Estate County Records Office, Fannie Mae and
Mr. Cooper/Nationstar notifying them the debt. has been satisfied. If you have any questions,
please feel free to contact me Keith Goodwin by e-mail: kg3373@aol.com or by phone (616)

328-7973. I hope to hear from you by November 13, 2019 as- well.

Thank you for bringing attention to this matter,

Keith A. Goodwin

D6 Page 93 of 111

 

 

 
Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.97 Page 94 of 111

IN THE UNITED STATES DISTRICT COMMON LAW COURT OF RECORD
FOR THE WESTERN DISTRICT OF MICHIGAN
GRAND RAPIDS DIVISION

I, Kieth A. Goodwin, a man;

ClaimanyPlaintiff
Nature of case: Tort Claim
Claim: (New Lien Credit Agreement
Payoff Contract Property); Criminal
Fraud in the Factum, RICO Conspiracy;
Lack of Jurisdiction

Case NO. 1:19-cv-859
Flagstar Bank (Steven Smith)

3205 28" St. SE, Grand Rapids MI, 49512 (verified) /
Respondents/Defendants Court Hearing and Trial By Jury Requested

 

Motion to Summery Judgement of new accepted Credit Agreement Contract
and require all money compensation due me in this initial law suit : and
request a court of record common law speedy trial by jury Inviolate for fraud
and attempt to defraud, threatening communications , legal threats, false
notice of response

Now comes Keith A. Goodwin, Claimant/Plaintiff, a harmed and Injured Victim, requesting
the court to enforce the Respondents/Defendants’ received and accepted Lien Release and Credit
Agreement Payoff Security Contract, CAP Security, NOTE Property under the Tender Act
and Financial Discrimination Civil Rights for intentional Breach of contract and intentional
Default of the TERMS AND CONDITIONS of debt account #: 0659807838 and other things
and require all money compensations do me in this lawsuit by November 13, 2019. All offers
are accepted for honor pursuant to 40 Stat 411, Section 7(e) and 50 USC §4305 (b) (2)..
Claimant/Plaintiff has first-hand knowledge as a harmed, and Injured Victim, competent first-
hand witness claims Respondents/Defendants violation of the law sending threatening
communications with implied legal threats and false notice of response. U.S. Code &
876.Mailing Threatening Communications (d), U.S. Code § 1038. False information and
hoaxes attempting to defraud or trick the Claimant/Plaintiff by presenting one’s self in a
fabricated light of jurisdiction, endeavoring to bluff acting as a Judge, Jury and Executioner”
citing “Human & Civil Rights Violations attempting to defraud or “dupe” me out of my right to a

Speedy Trial By Jury Inviolate, 5" and 6 Amendments in a Common Law COURT OF
RECORD” and Civil Rights Act of 1964 (Pub.L. 88-352, 78 Stat, 241, enacted July 2,

 

 
»

Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.98 Page 95 of 111

1964), by strongly implying we “Must” contact them and dismiss this case by a specific

“required” date, attempting to interfere with the lawsuit and force the Claimant/Plaintiff

’ violating duress and coercion laws U.S. Code § 3617. Interference, coercion, or intimidation.

(EXHIBIT "Z").

It is understood that the respondent was to reply to the charges by November 14, 2019 seeing it
is rules of civil procedure. However, when the respondent sent a letter demanding that the
Claimant dismiss this lawsuit with prejudice by November 13th citing, they do not hold the note
and presenting themselves in a false light as having “Jurisdiction” stating, “If ] do not hear from
you my client will be seeking dismissal”. In other word’s “You must comply to our demands!
This implied wording places an entirely different spin on the letter received. The Respondent has
a legal right to present their case or motion for dismissal. But through the letter received, it was
intended to strong arm or bully trying to deceive the Claimant into dismissing the suit before
going to trial. Violating “Human & Civil Rights” attempting to defraud me out of my right to a

Speedy Trial By Jury Inviolate, 5" and 6"* Amendments in a Common Law COURT OF

RECORD” and Civil Rights Act of 1964 (Pub.L. 88-352, 78 Stat. 241, enacted July 2,
»

Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.99 Page 96 of 111)

(EXIBIT 1)
INVOICE
Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.100 Page 97 of 111

 

 

Invoice
Keith Alexander Goodwin INVOICE
True Bill
1135 Benjamin Ave. S.E.
Grand Rapids, Michigan, 49506 Date: 08/14/2017
Phone Number 616-328-7973 Invoice No.: 141421
Bill To:
YOUR STATE;
1000 Guadalupe Street, Austin Texas 78701;
QTY Description

Unit Price Total

1 COMPENSATION for Disrespect of $1,000,000.00 $1,000,000.00

Banking Credentials & CAP Security

COMPENSATION for Lack of
Jurisdiction, Proceeding Unlawfully
Committing Theft and Grand Larceny
of Claimants Property, Money and
Credit, Breaking an Oath

violating Constitutional Laws,
Statutes, Rules, Regulations and
Unalienable Rights, RICO

$25,000,000.00 | $25,000,000.00

COMPENSATION for Extortion Under $19,200.00 $19,200.00
Armed Force $800.00 a month x3.
From Oct 3, 2019 to Present Date

Subtotal: $26,019,200.00 | $26,019,000.00

 

 

 

 

 

 
» Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.101 Page 98 of 111

IN THE UNITED STATES DISTRICT COMMON LAW COURT OF RECORD
17" DISTRICT COURT OF KENT COUNTY OF
GRAND RAPIDS MICHIGAN PAUL J. DENENFELD

04 2 5 0. (P-36982
=a

Keith A. Goodwin; ) Nature of case: Tort Claim Petition in Common

Case No: Wo —

Law, Claim: Fraud, “Federal Subcontractor
Claimant/Plaintiff. "Rendered Incompetent” “Violating Public Oath
of Office” Lying under Oath, Perjury, Holding
) a Public Office while not being American
Citizens, Presenting himself as “State Officials”

 

while in fact operating as “Officer” of a
“Privately Owned Banks & Corporations”,

Judge Paul L. Maloney’s;

) Tegal Monopolizing, Violating Antitrust Laws
Respondent/Defendant. ) Holding an American public office and pretending
to serve public interest while “Covertly” operating
as “Officers of “Foreign Banks & Corporations

) having Fraudulent Intent to Deceive the

 

American Public”, High Treason with intent to
over throw the American Government 18 U.S,

Code § 2385. Advocating overthrow of
Government, Theft of Property, Grand

Larceny, Deprivation of Private Property
without Due Process of Law, Breach of Public
Trust with Fraudulent Intent to deceive, Ex Parte
Communications having Corrupt Intent to
Interfere with Court Proceedings, Tampering
with Evidence”, “Delaying Response in a Timely
Manner” Denying due Process, Duress and
Coercion, Usurpation, “Obstruction of Justice”,
Violation of the “Bill of Exchange Act” RICO
Conspiracy in affiliation with Banks and
Corporations in “Mafia Gang” activities,
Extortion, Racketeering, Dlegal Alteration,
Violation of Swindle Laws, Civil Rights
Violations, Financial Discrimination against a
Legally Registered Credit Agreement

Payoff Security Instrument and Release of Debt
Lien Security Contract Property Default and
Breach; speedy Trial by Jury inviolate
Requested.

1 | Page
Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.102 Page 99 of 111

Motion and Judicial Notice to enforce the Motion to Vacate plus Damages for
fraud and want of jurisdiction request/require/demanded: Common Law
Court of Record speedy trial by jury Inviolate

Now comes Keith A. Goodwin, Claimant/Plaintiff, a harmed and Injured Victim,
requesting the court to enforce the Claimants, Motion to Vacate along with Lien
Release and Credit Agreement Payoff Security Contract, CAP Security, NOTE
Property under the Tender Act and Financial Discrimination Civil Rights. The
Claimant/Plaintiff has first-hand knowledge as a harmed, and Injured Victim,
competent first-hand witness that Respondents/Defendants proceeded without subject
matter and jurisdiction and intentional impediment/obstruction of justice of the
Claimant concerning debt account #0659807838.

The Respondents disrespect of the Claimants Legal Private Banking Credentials and said
Lien Credit Agreement Payoff Security Instrument did and does harm and injure
Claimant’s Mortgage Credit Agreement Payoff Security and Mortgage lien
Release/Satisfaction of property and good name. Claimant requests an enforcement of
the Motion to Vacate and Damages and Compensation (EXIBIT J) for acting under
color of law resulting in breach, default, harm and injury to me.

Jurisdiction cannot be decided by the court being challenged. This court must dismiss
this case for lack of personam jurisdiction “Immediately” or make an argument for
jurisdiction in a court of record. Refusal by this court, “Not” of record, to obey the law
and pursue a voidable decision will cause the petitioner to move this case into federal
court for cause in violation of petitioner’s right of due process for damages and
dismissal.

Sincerely,

   
  

By:

7 - 7

i: Keith A. Gootwin, GENERAL EXECUTOR and BENEFICIARY
of the KEITH ALEXANDER GOODWIN ESTATE and TRUST of
Michigan with first-hand knowledge as a harmed and injured victim, a
competent first-hand witness claims with Michigan Reservation of Rights,
(Section 440.1308). All offers are accepted for honor pursuant to 40 Stat 411,
Section 7(e) and 50 USC §4305 (b) (2)..

). (Performance or acceptance under reservation of rights) whose address is:

Keith A. Goodwin

1135 Benjamin Ave. S.E.

Grand Rapids MI, 49506

Non-Domestic, WITHOUT THE MILITARY UNITED STATES
Telephone: (616)-328-7973 e-mail: kg3373@aol.com

JURAT AND OATH
7

  
  
 

Michigan State )

 

County of Kent ) ss Autégtaph

Sworn to (or affirmed) and subscribed before me on this 45°74 day of
(ste <2 by, proved to me on the

2 | Pade
Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.103

basis of satisfactory evidence to be one of the people who appeared before
me and executed the forgoing instrument for the purpose stated therein and
__acknowledged that said execution was by his free act and deed.

Vabbee: Cw Ndag- Signature of Notary Public, SEAT,

Independent Third Party Federal Witness and Assistant Michigan
Attorney General Appointed by the Governor as an officer of the court.

VOID where prohibited by Law. All offers are accepted for honor pursuant to 40 Stat
411, Section 7(e) and 50 USC §4305 (b) (2).

PPPLPPLPPPR MARA a

 

Notary Public of Michigan «
Kent County >
«

>

>

> res 07/1 4

§ Acting in te Coury of Y End

PPR APP APP PPRAPPPAA
PAAR AL AIP APAL PAN

Pfu
WPPAPrl

 

 

 

3 | Paqe

Page 100 of 111
. Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.104 Page 101 of 111

VERIFIED AFFIDAVIT OF INJURY

Based upon actual first-hand knowledge of WRONGDOER's simple
bilateral contract acceptance and receipt of a verified negotiable security
debt payoff or belief, me, Keith Alexander Goodwin, Jus soli, a harmed and
injured living human standing on dry soil, on dry ground, on dry land in
Michigan the Republic under Common Law in CLAIM of INJURY, the
non-Attorney common law court of record PROSECUTOR (Not as a Pro Se
or Plaintiff as this is, as a non-Attorney, non-fact based Complaint), states
the following:

1. That an actual controversy does exist.

2. The said wrongdoer(s) trespass upon me property;

3. The causal agent of the trespass, comes by way of a dated January 17th,
2020, ORDER ADOPTING REPORT AND RECOMMENDATION, by
Judge Paul L. Maloney UNITED STATES DISTRICT COURT WESTERN
DISTRICT OF MICHIGAN SOUTHERN DIVISION, who’s lack of subject
matter and jurisdiction is not proven or shown. The WRONGDOER’S Judge
Paul L. Maloney has not provided documented nor verified evidence of
subject matter, jurisdiction, or legal/constitutional Authority to dismiss this
case or disregard Flagstar Bank's, Authorized, Received, and Accepted new
Credit Agreement Payoff Security that was paid off with Full Set Off,
Settlement of Account, and full closure of claimed debt account
#0659807838 and a Simple Bilateral Credit Agreement that nulls and voids
the claimed original non-bank signed or accepted Debt Contract and
Negotiable Security NOTE money. The WRONGDOER'S intentional
lawlessness and trespasses caused Contract Breach and Default of the terms
and conditions of the same;

4. Any comment, brief, request, or notice made by an Attorney or Judges
(who also are Attorneys) are statements of counsel in brief or in argument
are not sufficient to dismiss nor for summary judgment in favor of
WRONGDOER, (Who may be misrepresented by Attorneys and/or
Judges as a Defendant of a null and void proceeding because this is
actually a verified Claim of facts) nor can jurisdiction be decided by the
court being challenged. This court Must dismiss this case for lack of
» Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.105 Page 102 of 111

personam jurisdiction Immediately, or make an argument for jurisdiction in
a court of record. Refusal by this court, not of record, to obey the law and
pursue a voidable decision will cause the petitioner to move this case into
federal court for cause in violation of petitioner’s right of due process for
Damages and Dismissal. The only victim that has been harmed and
INJURED is me, Keith Alexander Goodwin, a harmed and injured living
man on dry land in Michigan the Republic, under Common Law in CLAIM
of INJURY, the common law court of record PROSECUTOR (Not a Pro Se
nor Plaintiff), in claim of facts, (FRCP Rule 8 Remedy) as a competent
witness and not mere allegations of complaints. (Lrinsey v. Pagliaro) D.C.
Pa. 1964, 229 F. Supp. 647, a superior United States Supreme Court Case.
5. The only competent witness that has provided supported and established
material facts as evidence that would be admissible as positive evidence at
trial is me, :By Keith Alexander Goodwin a harmed and injured living
human man on dry land, in Michigan the Republic under Common Law in
CLAIM of INJURY, the PROSECUTOR (Not a Pro Se nor Plaintiff);

6. The WRONGDOER has not proved, documented verified nor provided
evidence of any subject matter or jurisdiction or legal/constitutional
authority to dismiss or to summary judgement the Credit Agreement
Payoff Security Instrument, Private Banking Registration or Damages
presented :By; keith alexander goodwin a harmed and injured living man
on dry land, in Michigan the Republic under Common Law Court of Record
in CLAIM of INJURY as the PROSECUTOR (Not a Pro Se nor Plaintiff);
7. By obstruction of justice of the Credit Agreement Payoff Security
TERMS AND CONDITIONS did and does harm and injury to me and my
Credit Agreement Payoff Security Legal Credit Agreement Contract
NOTE Property;

8. The commencement of the wrong, injury, and harm began on January
17th, 2020, with lack of subject matter and jurisdiction dismissed a case for
summary judgment in favor of Flagstar Bank in a court not of record.

9. The wrong, injury, and harm continues to this day;

11. me, :By Keith Alexander Goodwin: a harmed and injured living human
man on dry land, in Michigan the Republic under this Common Law Court
of Record in CLAIM of INJURY, the PROSECUTOR (Not a Pro Se nor
Plaintiff), requires compensation for the initial and continual trespass upon

2
Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.106 Page 103 of 111

my Credit Agreement Payoff Security NOTE Property; compensation
due: A Release / Satisfaction / Discharge of both mortgage lien and note
unverified debt and $5,000,000.00 in State Court of Kent County; Lawful
Money, $10,000,000 if in Federal Court.

12. Original Blue inked Signed Mortgage Credit Agreement Payoff
Security NOTE Property returned to me, :By: Keith Alexander Goodwin a
harmed and injured living man on dry land, in Michigan the Republic under
Common Law Court of Record in CLAIM of INJURY who is the common
law court of record PROSECUTOR (Not a Pro Se nor Plaintiff), for
verification through the court;

13. me, :By: Keith Alexander Goodwin a harmed and injured living man on
dry land, in Michigan the Republic under Common Law Court of Record in
CLAIM of injury and PROSECUTOR have not received any verified
document showing subject matter or jurisdiction nor Constitutional
Authority to proceed adopting ORDER OF RECOMMENDATION by
WRONGDOERS ;

14. me, :By: Keith Alexander Goodwin a harmed and injured living man on

dry land, in Michigan the Republic under Common Law Court of Record in
CLAIM, the PROSECUTOR continues paying the alleged monthly payments,
with objection that debt is already satisfied as of October 3", 2019 upon
Flagstar Bank's acceptance of full payment with a negotiable security
instrument asset and money, and Credit Agreement Payoff Security that
was intentionally and unjustly obstructed by WRONGDOER.

15. Do to WRONGDOER’s obstruction of justice the PROSECUTOR
continues making payments to avoid threats of foreclosure and bad credit
rating with credit bureaus, but not because any verified debt or actual loan is
owed me, :By: Keith Alexander Goodwin a harmed and injured living man
on dry land, in Michigan the Republic under Common Law Court of Record
in CLAIM and Injury, the PROSECUTOR'S alleged and presumed
unverified debt payments are current;

16. me, :By: Keith Alexander Goodwin a harmed and injured living man
on dry land, in Michigan the Republic under Common Law Court of Record
in CLAIM, the PROSECUTOR have tendered and satisfied the obligation to

3
» Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.107 Page 104 of 111

pay upon FLAGSTAR's legally receiving and accepting the new Credit
Agreement Payoff Security NOTE Property Money and asset with full
settlement and discharge of claimed debt simple bilateral contract. Proof of
facts and injury has been submitted to this court of record;

17. Any comment, brief, request, or notice made by an Attorney are
statements of counsel in brief or in argument are not sufficient to dismiss
nor for summary judgment in favor of WRONGDOER, (Who may be
misrepresented by Attorneys or Judges (who are Attorney’s) as a
Defendant in a misrepresented complaint that is actually a verified
claim of facts) nor cana BAR Attorney represent a registered piece of paper
or legal fiction person, corporation, as a foreign agent, because the Attorney
is either a BAR Attorney or a hearsay witness who complains. The only
victim that has been harmed and INJURED is me, :keith-alexander:
goodwin: a harmed and injured living human man on land, in Michigan the
Republic under Common Law in CLAIM of INJURY and PROSECUTOR
(Not a Pro Se nor Plaintiff), in claim of facts, (FRCP Rule 8 Remedy) as a
competent witness and not mere allegations of complaints. (Trinsey v.
Pagliaro) D.C. Pa. 1964, 229 F. Supp. 647, a superior United States
Supreme Court Case. (Michigan legislature Section 440.3104 on Promissory
Notes Negotiable Security Instruments),

18. WRONGDOER through lack of jurisdiction Breached and Defaulted the
Terms and Conditions of Flagstar's new, received, and accepted Credit
Agreement Payoff Security NOTE Property. Proof of facts has been
submitted to this court;

19. Under Michigan Legislature, the State Court of Kent County Michigan
has the only jurisdiction to hear this common law court of record case.
Section 600.705-Michigan Legislature — State of Michigan (Acts subjecting
person to jurisdiction of courts of Record of State)(Jurisdiction)

20. It is the belief of actual facts, not mere allegations of complaints are
determinate of issued jurisdiction;

21. No Demanded Trial By Jury in a court of record is to be issued with the
belief that prosecutor is a Foreign BAR Schooled Attorney; and

22. Claimant in claim of facts, with a lawful request of an inviolate ‘court of

record’; ‘common law trial by jury’ is demanded in the “Initial Filing” of this
Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.108 Page 105 of 111

lawsuit. When WRONGDOER’s attorneys/judges may attempt to unlawfully
remove this case to another District Court is now being challenged (FRCP
Rule 38, Rule 39 and accepted under FRCP Rule 5(d) by Clerk of Court)
by the Claimant. This lawful request of an inviolate 'court of record’; ‘common
law trial by jury’ is STILL. DEMANDED under DUE PROCESS under
Common Law in CLAIM of INJURY Claimant’s Rights are Preserved under
GOD; man-made Law; man-made Color of Law; Federal and state original
Constitutions; and “All” Judges’, oaths of office under the public trust and as
public servants.

Sincerely,

By;

ier
:By: Keith Alexander Goodwin, Jus soli, a harmed and injured living

human man on dry land in Michigan the Republic under Common Law
Court of Record in CLAIM, and common law non-Attorney
PROSECUTOR. All offers accepted pursuant to 40 Stat 411 Section (7)
(e).

Witness yotul } /} ‘4 de LS Le Witness

 
- Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.109 Page 106 of 111

Printed Name hi ri a, a Printed Name

i

 

JURAT AND OATH
state of Michigan )
County of Kent ) ss
SEAL
© Bo Cen nd! Signature of Notary Public, SEAL.

 

Independent Third Party Federal Witness And Assistant Michigan,
Attorney General Appointed by the Governor as an officer of the court.
VOID where prohibited by Law. All offers accepted pursuant to 40 Stat

411 Section (7) (e) and 50 USC §4305 (b) (2). & ld 2020

      

Not yh ml a
lary Public of Michi
Kent Cou al

nity
E
Acting in the County of So ah

    

 

  
’

, © Case 1:20-cv-00725-JTN-SJB ECF No. 1-1 filed 08/04/20 PagelD.110 Page 107 of 111

 

 

The above noted Certifying NOTARY PUBLIC is not an
attorney licensed to practice law in any State and has not given
legal advice or accepted fees for legal advice; provided
any assistance in the preparation of the above referenced
document; nor has any interest in any issue referenced therein.
The above noted Certified NOTARY PUBLIC is NOT a party to this
action and is ONLY acting in an authorized capacity, requested as
a third-party witness to CERTIFY the signature(s) indicated
herein, in accordance with Notary Protest, which is a Law of the
Sea and Maritime Admiralty law CONCERNING A SECURITY
INSTRUMENT, PROMISSORY NOTE, or Bill of Exchange Bankers Note. The
Certifying NOTARY is an independent contractor and is not a
party to this claim. In fact, the Certifying NOTARY is
a Federal Witness, pursuant to U.S.C. TITLE 18, PART I, CHAPTER
73, sec. 1512 - Tampering with a witness, victim, or an informant.
The Certifying NOTARY also performs the functions of a Quasi-
Postal Inspector under the Homeland Security Act by being
compelled to report any violations of the U.S. Postal Regulations
as an Officer of the Executive Department of the UNITED STATES
Government. The Noted Certifying NOTARY is a State Official;
Officer of the Court; and a Deputy Secretary of State, Appointed
and Commissioned by the State Governor, with Representative
Authority to issue Notary Protest Certificates of Default and
Summary Judgment under the Administrative Procedure Act of 1946,
and, thereby, authorized to issue a Notary Protest on
Negotiable Security Instruments, Promissory Notes, bills of
exchange, Bankers Note, Stocks, and Bonds.

 

 
United! State sisted Care See Bes tt ASB! Meche, 1-1 File WRSAANSE! Pager YOR Tae OPP ayo e tI
CLOSED

United States District Court
Western District of Michigan (Southern Division (1))
CIVIL DOCKET FOR CASE #: 1:19-cv-00859-PLM-PJG
Internal Use Only

Goodwin v. Flagstar Bank et al Date Filed: 10/18/2019

Assigned to: District Judge Paul L. Maloney Date Terminated: 01/17/2020
Referred to: Magistrate Judge Phillip J. Green (events Jury Demand: Plaintiff

as ordered) Nature of Suit: 190 Contract: Other
Cause: 28:1331 Fed. Question: Tort Action Jurisdiction: Federal Question

plaintiff

Keith A. Goodwin represented by Keith A. Goodwin
1135 Benjamin Ave. S.E.
Grand Rapids, MI 49506
(616) 550-3463

PRO SE
V.
defendant
Flagstar Bank represented by Paul Jacob Santi
Fabrizio & Brook, P.C.
700 Tower Dr., Ste. 510
Troy, Mi 48098
(248) 519-4104
Email: paulsanti@fabriziobrook.com
ATTORNEY TO BE NOTICED
defendant
Steven Smith represented by Paul Jacob Santi
Manager (See above for address)
ATTORNEY TO BE NOTICED

 

Date Filed # Docket Text
10/18/2019

 

|—

COMPLAINT with jury demand titled as “Common law court of record
tort claim petition and request for a speedy trial by jury inviolate" against
Flagstar Bank, Steven Smith filed by Keith A. Goodwin (Attachments: #
1 Affidavit, # 2 Exhibit A, # 3 Exhibit B, #4 Exhibit C, #5 Exhibit D, #6
Exhibit E, # 7 Exhibit F, # 8 Exhibit G, # 9 Exhibit H, # 10 Exhibit 1) (mg)
(Entered: 10/22/2019)

 

 

 

 

 

1 of 4 7/2/2020, 12:00 PM
United State:

2 of 4

10/18/2019

ise HOLS Mee RISB Miche, 1-1 nid RRPONSSe BageERAID > PRRjaIAOPSPP ERP OL 101

(Court only) ***Entry to capture data regarding county of jurisdiction:
Kent (mg) (Entered: 10/22/2019)

 

10/18/2019

(Court only) ***Staff notes: one additional copy of complaint received for
service. (mg) (Entered: 10/22/2019)

 

10/18/2019

INO

MOTION for order titled as "Motion and Judicial Notice to enforce the
bank's new accepted Credit Agreement Contract and request/require
/demand: a court of record common law speedy trial by jury inviolate for
fraud and want of jurisdiction" by plaintiff Keith A. Goodwin;

(Attachments: # 1 Attachment 1) (mg) (Entered: 10/22/2019)

 

10/18/2019

RECEIPT: in the amount of $400, receipt number GR068223; for Filing
fee (mg) (Entered: 10/22/2019)

 

10/22/2019

|Go

NOTICE of receipt of case (mg) (Entered: 10/22/2019)

 

10/22/2019

SUMMONS NOT ISSUED as to defendants Flagstar Bank, Steven
Smith (none provided) (mg) (Entered: 10/22/2019)

 

10/23/2019

Copy of Receipt of Case Notice 3 sent via U.S. Mail to Keith A. Goodwin
(mg) (Entered: 10/23/2019)

 

10/24/2019

SUMMONS ISSUED as to defendants Flagstar Bank, Steven Smith and
returned to plaintiff at counter in Grand Rapids (jlb) Modified text on
10/24/2019 (jlb). (Entered: 10/24/2019)

 

10/24/2019

[>

SUMMONS returned executed; Steven Smith served on 10/24/2019,
answer due 11/14/2019 (mg) (Entered: 10/25/2019)

 

10/24/2019

SUMMONS returned executed; Flagstar Bank served on 10/24/2019,
answer due 11/14/2019 (mg) (Entered: 10/25/2019)

 

11/08/2019

AFFIDAVIT re 1 by plaintiff Keith A. Goodwin (mg) (Entered: 11/12/2019)

 

11/12/2019

IN | 1I®

MOTION for summary judgment by plaintiff Keith A. Goodwin;
(Attachments: # 1 Attachment 1, # 2 Exhibit Y-Z) (mg) (Entered:
11/13/2019)

 

11/14/2019

(NON-DOCUMENT) ORDER REFERRING MOTION for summary
judgment 7 to Magistrate Judge Phillip J. Green pursuant to 28 U.S.C.
636(b)(1)(A) (Judge Paul L. Maloney, cmc) (Entered: 11/14/2019)

 

11/14/2019

11/14/2019

1co

 

JOINT MOTION for summary judgment by defendants Flagstar Bank,
Steven Smith; (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3,
4 Exhibit 4, #5 Exhibit 5) (Santi, Paul) (Entered: 11/14/2019)

 

(NON-DOCUMENT) ATTORNEY APPEARANCE of Paul Jacob Santi on
behalf of defendants Flagstar Bank, Steven Smith (Santi, Paul) (Entered:
11/14/2019) 1

 

 

11/14/2019

 

Ico

 

PROOF OF SERVICE by defendants Flagstar Bank, Steven Smith re
JOINT MOTION for summary judgment 8 , Attorney Appearance (Santi,
Paul) (Entered: 11/14/2019)

 

7/2/2020, 12:00 PM

 
United State isles Gag rcp Mestet RIB" MUchiEND, 1-1 rlctieRAOiNEe Pe eNERbiy OHO art EPSTPEAIpOZL_ 10-1

3 of 4

11/14/2019

CORPORATE DISCLOSURE STATEMENT by Flagstar Bank identifying
Flagstar Bankcorp, Inc. as a corporate parent (Santi, Paul) Modified text

on 11/15/2019 (mg). (Entered: 11/14/2019)

 

11/15/2019

(NON-DOCUMENT) ORDER REFERRING JOINT MOTION for

summary judgment 8 to Magistrate Judge Phillip J. Green pursuant to 28
U.S.C. 636(b)(1)(A) (Judge Paul L. Maloney, cmc) (Entered: 11/15/2019)

 

11/18/2019

SECOND MOTION for summary judgment by plaintiff Keith A. Goodwi
(Attachments: # 1 Attachment 1, # 2 Attachment 2) (mg) (Entered:
11/18/2019)

n;

 

11/21/2019

RESPONSE TO MOTION for summary judgment 7 , SECOND MOTION

for summary judgment 11 , MOTION for order titled as "Motion and
Judicial Notice to enforce the bank's new accepted Credit Agreement
Contract and request/require/demand: a court of record common law
speedy trial by jury inviolate for fraud and want of jurisdiction 2 filed by
Flagstar Bank, Steven Smith (Attachments: # 1 Exhibit 1) (Santi, Paul)
(Entered: 11/21/2019)

 

11/21/2019

PROOF OF SERVICE by defendants Flagstar Bank, Steven Smith re
Response to Motion, 12 (Santi, Paul) (Entered: 11/21/2019)

 

11/25/2019

(NON-DOCUMENT) ORDER REFERRING MOTION for order fitled as
“Motion and Judicial Notice to enforce the bank's new accepted Credit
Agreement Contract and request/require/demand: a court of record
common law speedy trial by jury inviolate for fraud and want of
jurisdiction" 2 , SECOND MOTION for summary judgment 11 to
Magistrate Judge Phillip J. Green pursuant to 28 U.S.C. 636(b)(1)(B)
(Judge Paul L. Maloney, acr) (Entered: 11/25/2019)

 

11/25/2019

THIRD MOTION for summary judgment by plaintiff Keith A. Goodwin;
(mg) (Entered: 11/26/2019)

 

11/27/2019

RESPONSE TO THIRD MOTION for summary judgment 14 filed by
Flagstar Bank, Steven Smith (Santi, Paul) (Entered: 11/27/2019)

 

11/27/2019

PROOF OF SERVICE by defendants Flagstar Bank, Steven Smith re
Response to Motion 15 (Santi, Paul) (Entered: 11/27/2019)

 

11/27/2019

(NON-DOCUMENT) ORDER REFERRING THIRD MOTION for
summary judgment 14 to Magistrate Judge Phillip J. Green pursuant tc
28 U.S.C. 636(b)(1)(A) (Judge Paul L. Maloney, acr) (Entered:
11/27/2019)

)

 

12/02/2019

NOTICE titled as "Foot Note" by plaintiff Keith A. Goodwin (mg)
(Entered: 12/02/2019)

 

12/23/2019

R&R due within 14 days; signed by Magistrate Judge Phillip J. Green
(jkw) (Entered: 12/23/2019)

Oo

 

 

12/26/2019

 

 

Copy of Report and Recommendation 18 sent via U.S. Mail to Keith A.
Goodwin (mg) (Entered: 12/26/2019)

 

 

7/2/2020, 12:00 PM

 
SOLAS E 1 BOOST ES STN SAB” BERR. 1-2 fle S CIOALE" AGAR HY  PRS LIP OPT tO

01/06/2020 419 | OBJECTION by plaintiff Keith A. Goodwin to Report and
Recommendation 18 (Attachments: # 1 Exhibit M) (mg) (Entered:
01/07/2020) |

01/17/2020 | - 20 | ORDER ADOPTING REPORT AND RECOMMENDATION 18 , emia

 

, denies 7 , 14, 11, 2 ; signed by District Judge Paul L. Maloney (Judge
Paul L. Maloney, cmc) (Entered: 01/17/2020)

01/17/2020 21 | JUDGMENT ; signed by District Judge Paul L. Maloney (Judge Paul L.
Maloney, cmc) (Entered: 01/17/2020)

 

 

 

01/17/2020 | (Court only) ***CIVIL CASE TERMINATED per 20 and 21 (mg) (Entered:
01/21/2020)
01/21/2020 Certified Copy of Judgment 21 , Order Regarding Report and

Recommendation 20 sent via U.S. Mail to Keith A. Goodwin (mg)
(Entered: 01/21/2020)

02/10/2020 22 | MOTION to vacate 21 by plaintiff Keith A. Goodwin; (mg) (Entered:
02/11/2020)

02/26/2020 23 | ORDER denying 22 motion to vacate; signed by District Judge Paul L.
Maloney (Judge Paul L. Maloney, cmc) (Entered: 02/26/2020)

02/27/2020 | Copy of Order on Motion to Vacate 23 sent via U.S. Mail to Keith A.
Goodwin (mg) (Entered: 02/27/2020)

 

 

 

 

 

 

 

 

 

40f4 seanoh, 12:00 PM
